Fedaa Al NAJJAR, Mazen Al Najjar, Petitioners,

                                                      v.
             John ASHCROFT, Attorney General, U.S. Department of Justice, et al., Respondents.

                                         Nos. 99-14391, 99-14807.

                                       United States Court of Appeals,
                                              Eleventh Circuit.

                                                July 18, 2001.

Petitions for Review of Orders of the Board of Immigration Appeals. (Nos. A73-228-388, A26-599-077).

Before ANDERSON, Chief Judge, and CARNES and OAKES*, Circuit Judges.

        ANDERSON, Chief Judge:
        Mazen and Fedaa Al Najjar, a husband and wife in consolidated deportation proceedings, appeal
decisions of the Board of Immigration Appeals ("BIA") upholding an immigration judge's ("IJ's") order of

deportation which denied their petitions for asylum, withholding of removal, and suspension of deportation
under sections 208(a), 243(h) and 244(a) of the Immigration and Nationality Act ("INA"), 8 U.S.C. §§
1158(a), 1253(h) and 1252(a) (1996). Because we find the BIA's decisions to be supported by reasonable,

substantial, and probative evidence on the record considered as a whole, we affirm and dismiss their petitions.
Due to the complex procedural background of this case and the number of challenges raised, we set out the
following table of contents to assist the reader of this opinion:

        TABLE OF CONTENTS


        I.        Background      3511

                  A.      Factual Background       3511
                  B.      Procedural Background 3513

                          1.      IJ Proceedings 3513

                          2.      The INS Detains Mazen             3515

                          3.      BIA Review of the Al Najjars' Deportation Orders           3515

                          4.      Mazen's Habeas Corpus Proceedings         3516




    *
     Honorable James L. Oakes, U.S. Circuit Judge for the Second Circuit, sitting by designation.
        II.     Analysis         3517

                A.      Judicial Review After IIRIRA        3517
                B.      Judicial Notice 3518

                C.      Standard of Review       3525

                D.      Asylum           3525

                        1.       Actual Political Opinion          3527
                        2.       Imputed Political Opinion         3529

                        3.       Denial of Entry 3532
                E.      Withholding of Deportation          3534

                F.      Asylum & Withholding Testing Countries            3534

                G.      Suspension of Deportation           3538
                H.      Motions to Remand        3541
                        1.       Judicial Review of a Motion to Reopen 3543

                        2.       Heavy Burden 3543
                        3.       Prima Facie CAT Claim             3544



        III.    Conclusion       3545
                                           I. BACKGROUND

A.      Factual Background
        Mazen Abdel Abdulkarim Al Najjar ("Mazen") was born in 1957 in Gaza. He lived in Palestine with
his parents until his first birthday, when he and his family moved to Saudi Arabia. Mazen remained in Saudi

Arabia with his parents and five siblings for thirteen years. When Mazen was fourteen, he moved to Egypt

where he completed high school and attended Cairo University, culminating in the receipt of a bachelor's
degree in Civil Engineering in 1979. From 1979 until 1981, Mazen worked and lived in the United Arab

Emirates ("UAE") on a temporary work visa.
        Mazen first entered the United States in 1981 using a Palestinian refugee travel document issued by

the Egyptian government. He came to this country to pursue a master's degree in Industrial Engineering at

North Carolina Agricultural and Technical State University ("NCATSU") in Greensboro, North Carolina after

obtaining authorization from the Immigration and Naturalization Service ("INS") to remain in the United

States for the duration of his nonimmigrant graduate student status.
        In 1984, after completing most of his thesis, but before graduation, Mazen left the United States to
visit his parents in the UAE.1 After this trip, Mazen re-entered this country on December 8, 1984, and has not

left the United States since then. Upon re-entry, he completed the final draft of his thesis and graduated with
a master's degree in Industrial Engineering from NCATSU in May 1985.

        Thereafter, Mazen entered a Ph.D. program in Industrial Engineering at North Carolina State

University where he remained for two semesters. While at North Carolina State, he was accepted into the
doctoral program at the University of South Florida ("USF") in Tampa. Mazen transferred to USF in 1986

and began working on his Ph.D. In the fall of 1993, he finished his dissertation and, in 1994, earned his Ph.D.

in Industrial Engineering from USF.

        On January 30, 1988, while working toward his Ph.D. at USF, Mazen married his cousin, Fedaa
Abdulkarim Muhammed Shaladen Al Najjar, in Tampa, Florida. Fedaa entered the United States on January

22, 1988, just days before the wedding, at the age of twenty-three. She was lawfully admitted to the United
States by the INS as a nonimmigrant visitor with authorization to remain for only one year. Like Mazen,
Fedaa entered this country with a Palestinian refugee travel document issued by the Egyptian government.

        Fedaa was born in Saudi Arabia in 1964 to Palestinian parents. She lived in Saudi Arabia with her
parents, two brothers, and four sisters from her birth until her entry into the United States. While in Saudi

Arabia, Fedaa attended King Saud University, and received a bachelor's degree in Pharmacy. Fedaa's father
passed away in 1994, while she was living in the United States, but Fedaa's mother, four sisters, and at least
one of her two brothers presently reside in Riyadh, Saudi Arabia.

        Despite the fact that Fedaa was born in Saudi Arabia, she has never been eligible for Saudi citizenship
because Saudi law grants citizenship solely based on Saudi ancestry. Fedaa is of Palestinian ancestry and

therefore is not entitled to Saudi citizenship. Nonetheless, Fedaa obtained a Saudi re-entry visa, which

remained valid if she returned to Saudi Arabia at least every six months. Fedaa failed to satisfy this condition
while residing in the United States and, consequentially, she no longer has a valid Saudi re-entry visa.

        Mazen has lived in Tampa, Florida since 1986 when he began his studies at USF. Since Fedaa's entry
into the United States in 1988, she has resided continuously in Tampa, Florida, as well. While living there,



    1
     Mazen's parents recently became lawful permanent residents of the United States. They spend
approximately one-half of the year in this country and the other half in the UAE. Mazen's brother lives in
the UAE and works there as a banker. One of Mazen's sisters also resides in the UAE, with her husband
and children.
the Al Najjars had three daughters together. Each of the Al Najjars' three daughters is a lawful citizen of this

country.

         While living in Tampa, Fedaa and Mazen have been active in the Arab-American and Muslim

communities. Mazen helped begin a mosque with the Islamic Community of Tampa, where he was elected

president and served in a capacity similar to an Imam, for those of the Sunni Muslim faith. Fedaa has been

active in various charitable events and programs sponsored by the mosque.
         Through the mosque, Fedaa and Mazen also helped found a private Muslim school, offering
kindergarten through junior high school classes. Over the years, Fedaa taught classes at the mosque's school

and volunteered there in other capacities.

         While attending USF, Mazen helped begin the World and Islam Studies Enterprise ("WISE"), a

think-tank ostensibly committed to educating the public about Islamic issues through research, publishing,
and seminars. To this end, WISE held conferences with roundtable discussions involving international
Islamic leaders and scholars of the Middle East. WISE also published various journals in Arabic, tackling

issues which face Muslims today, as well as cataloging discussions from the organization's conferences.

B.       Procedural Background
         On April 19, 1985, the INS initiated deportation proceedings against Mazen by issuing an Order to
Show Cause ("OSC") under § 241(a)(9) of the INA, 8 U.S.C. § 1251(a)(9) (1984), for failing to maintain the

conditions of his nonimmigrant status by willfully providing untruthful information to the INS.2 The Service
thereafter supplemented the OSC, charging that Mazen had not maintained the conditions of his

nonimmigrant student status under the INA. The case was administratively closed on June 4, 1986, because

Mazen failed to appear at the hearing. Two weeks later, on June 18, 1986, Mazen formally requested that
the proceedings be reopened because he had not received notice of the hearing until two days after it was

held. Mazen's motion to reopen went unanswered for almost ten years, until his 1985 deportation proceedings


     2
     These proceedings were initiated because of allegations made by Mazen's first wife, Jan Fairbetter.
Mazen met Jan in the fall of 1983 while they were both students in North Carolina. The couple married
in January 1984. The following month, Mazen and Fairbetter went to the INS office in Charlotte, North
Carolina to submit Mazen's application for adjustment of status. They did not have all the appropriate
documentation that day, so they left. In April 1985, Fairbetter and Mazen went back to the INS office in
Charlotte to attempt to submit the adjustment of status application again. While meeting with INS agents,
Fairbetter informed the Service that her marriage to Mazen was a sham and that she had married him
solely to allow him to obtain a green card. Fairbetter's allegations were the grounds for the 1985 OSC
issued against Mazen. Mazen has consistently denied that the marriage was in any way fraudulent.
However, Mazen does not argue that his marriage to Fairbetter should be helpful to him with respect to
any issues before this court.
were recalendared for February 8, 1996.

        In the meantime, Fedaa self-reported for deportation proceedings. On January 22, 1996, by OSC and
Notice of Hearing, the INS charged Fedaa as deporatable under § 241(a)(1)(B) of the INA, 8 U.S.C. §

1251(a)(1)(B) (1996), as a nonimmigrant alien who remained in the United States for a longer period than

permitted.

1.      IJ Proceedings
        On February 8, 1996, Mazen's recalendared deportation hearing was held. The Service issued a Form

I-261 to supplement the factual allegations contained in the April 1985 OSC. Over the objection of the INS,
the IJ granted the Al Najjars' motions to consolidate their deportation proceedings. Mazen and Fedaa both

conceded deportability under the INA but requested relief from deportation in the form of asylum,

withholding of removal, and suspension of deportation. In July and October of 1996, consolidated hearings
before an IJ in Orlando, Florida took place.
        At these hearings, Mazen and Fedaa argued that they were stateless Palestinians and declined to

designate a country of deportation. Instead, the Al Najjars argued that no Middle Eastern country would
accept them as permanent residents due to their lack of citizenship anywhere in the world.

        In the course of the proceedings before the IJ, testimony from witnesses was heard, and a voluminous
amount of documentary evidence was adduced. While much of this evidence was relevant to proving the
elements of the Al Najjars' petitions for relief, a substantial amount of evidence pertained to Mazen's

professional associations while living in Tampa, Florida. With respect to this latter type of evidence, the INS
produced various media accounts, documents seized from WISE's offices, and testimony of special agents

with the Federal Bureau of Investigations ("FBI") and the INS. This evidence, primarily offered by the
Service, purported to show an association between Mazen and individuals supporting terrorism in the Middle

East. The INS argued that this terrorist evidence was offered to demonstrate that the Al Najjars were not

worthy of any discretionary relief.
        Much of the terrorist evidence offered to the IJ pertained to Mazen's and WISE's involvement with

Ramadan Abdullah Shallah, a former adjunct professor at USF and an official of WISE, who left the United

States in June of 1995. On October 31, 1995, at the funeral of assassinated Palestinian Islamic Jihad ("PIJ")

founder and leader Fathi Shikaki, Shallah was allegedly proclaiming himself as the new leader of the PIJ.
During this speech, Shallah allegedly threatened to "eradicate" Israel, vowed to avenge Shikaki's assassination

at the hands of Israeli operatives, and "applauded the assassination ... of Prime Minister Yitzhak Rabin of
Israel." Before the IJ, Mazen's attorney stipulated that Shallah had been reported to be the new leader of the

PIJ.
        The PIJ is on the Secretary of State's list of terrorist organizations. The group is committed to the

creation of an Islamic Palestinian state and to undermining any attempt at a peaceful resolution of the

Palestinian/Israeli conflict. The PIJ has taken responsibility for suicide bombings in the West Bank, Israel,

and other parts of the Middle East that have killed Israeli soldiers, civilians, and an American student. In
addition to the alleged association between WISE, the PIJ, and Shallah, many record documents purported

to show a relationship between other militant organizations and WISE, as well as a Tampa-based charitable
organization, the Islamic Concern Project ("ICP"), which was founded by Mazen's brother-in-law Sami Al

Arian. To this end, FBI and INS agents testified before the IJ that WISE and ICP were used as fronts to raise

money for the PIJ and other militant Islamic-Palestinian groups such as the Hamas and the Intifada.
        On May 13, 1997, the IJ issued separate decisions in Fedaa's and Mazen's cases, denying all forms
of relief, including asylum, suspension of deportation, and withholding of removal. The IJ designated the

UAE as the appropriate country of deportation for Mazen, and Saudi Arabia as the appropriate country of
deportation for Fedaa. The Al Najjars immediately appealed both decisions to the BIA.

2.      The INS Detains Mazen
        On May 19, 1997, days after the IJ issued its decisions in the Al Najjars' deportation proceedings,
Special Agents with the FBI and INS arrested Mazen at his home based upon classified information that

Mazen was connected with Middle Eastern terrorist organizations. On the basis of this secret evidence, the
INS held Mazen without bond on the ground that he posed a threat to national security.

        Mazen requested a redetermination of his custody status in the immigration courts pursuant to 8
C.F.R. § 242.2(d) (1995). The INS responded by serving him with a notice of intent to present classified

information in an in camera proceeding in support of its custody determination. On May 29, 1997, a bond

redetermination hearing was held before an IJ who conducted an ex parte in camera review of classified

information submitted by the Service to prove Mazen's association with the PIJ and other terrorist groups.

Neither Mazen nor his attorney was present at this hearing, and no record of the hearing was made. The IJ

did provide Mazen with an unclassified summary of the classified information, stating that: "This Court was
provided with information as to the association of [Mazen] with the Palestinian Islamic Jihad." Thereafter,

the IJ issued a written decision finding that the classified information demonstrated that Mazen was a threat
to national security which justified the INS's decision to hold him in custody without bond.

        Mazen appealed the IJ's decision to the BIA on the ground that it violated his First and Fifth
Amendment rights to be held without bond on the basis of classified information. On September 15, 1998,

the BIA issued its decision, finding that "in view of the government's compelling need to shield important,

classified national security information bearing on this matter, the Immigration Judge's examination of the

ex parte evidence in camera was proper and constitutionally sound." Further, the BIA noted that the record

reflected that Mazen was "associated" with the PIJ, and that his release from custody "would pose a threat

to both (1) the national security of this country ... and (2) the safety of other persons or property ..." Thus, the

BIA affirmed the IJ's decision denying Mazen's request to be released on bond.

3.      BIA Review of the Al Najjars' Deportation Orders
        In October 1999, over two years after the IJ entered the Al Najjars' deportation orders, and almost

one year after the BIA affirmed the continued detainment of Mazen on the basis of classified evidence, the

BIA entered separate written decisions affirming the IJ's denial of relief to Mazen and Fedaa. See In re Mazen

Al Najjar, No. A26 599 077—Miami, at 3 (BIA Oct. 26, 1999) (unpublished); In re Fedaa Al Najjar, No.

A73 228 388—Orlando, at 2 (BIA October 4, 1999) (unpublished). After denying the Al Najjars' requests

for oral argument, the BIA upheld the IJ's orders of deportation and dismissed Fedaa's and Mazen's appeals.
        In both cases, the BIA found that "the Immigration Judge adequately considered all of the evidence
presented below under the proper legal standards and correctly addressed the issues that respondent[s] ...
raised on appeal." First, the BIA affirmed the IJ's pretermittance of Mazen's suspension application and the

IJ's denial of Fedaa's suspension petition on the ground that she failed to demonstrate extreme hardship. Next,
the Board affirmed the IJ's finding that the Al Najjars failed to demonstrate a "well-founded fear of
persecution" sufficient to support an asylum claim. Third, the BIA affirmed the IJ's conclusion that, because

they could not demonstrate statutory asylum eligibility, they could not meet the "higher burden" required to

demonstrate entitlement to withholding of deportation. Accordingly, for the reasons set forth in the IJ's

decision, the BIA affirmed the denial of affirmative relief to the Al Najjars.
        The BIA then denied both of the Al Najjars' motions to remand. As to their joint motion to remand

under the Convention Against Torture ("CAT"), the BIA held that, because the "respondent[s] failed to

establish a well-founded fear of persecution" sufficient to support an asylum claim, they could not "meet the

higher standard of presenting a prima facie case" under CAT. Secondly, the BIA denied the motions to
remand for a new hearing on Mazen's suspension claim, "given [its] disposition of th[e] appeal." The Al

Najjars filed a direct appeal of these decisions with this court.

4.       Mazen's Habeas Corpus Proceedings
         During the pendency of the Al Najjars' appeal to this court, Mazen filed a verified petition for habeas

corpus and a complaint for declaratory and injunctive relief in the district court for the Southern District of

Florida on December 22, 1999.3 See Al Najjar v. Reno, 97 F.Supp.2d 1329 (S.D.Fla.2000). In this petition,

Mazen sought immediate release from custody pending the outcome of his deportation proceedings. He

argued that his detention was unconstitutional and not authorized under any applicable regulations or statutes.
The INS responded by filing a notice of intent to present to the district court the classified information that

had previously been provided to the IJ and BIA in the custody proceedings.
         In an Order issued May 31, 2000, the district court found that the use of classified information at a
bond redetermination proceeding "was within the implied statutory authority granted by INA § 242(a) and

8 C.F.R. § 3.19(d)." Id. at 1349. Nonetheless, the court held that, by using the classified information against

Mazen, the INS violated his rights to procedural due process. See id. at 1356-57. To remedy this, the district

court granted relief, which had the effect of setting aside the the immigration court's bond determination so
that a decision comporting with due process could be entered. The court warned that, in order to respect

Mazen's due process rights upon rehearing, the immigration courts must rely exclusively on a public record

or implement certain procedural safeguards to protect Mazen's rights despite the use of secret evidence. See

id. at 1357-60.

         Lastly, the district court examined Mazen's claim that his First Amendment associational rights were
violated through the use of evidence purporting to criminalize an "association" with terrorist sympathizers.

The court concluded that Mazen's "mere 'association' with the PIJ is not a reasonable foundation for the IJ's

decision to deny bond and continue to detain Petitioner as a threat to national security." Id. at 1362. Thus,

on remand, the court instructed the IJ to "determine whether the evidence demonstrates more than mere
'membership' or 'association,' but rather a 'meaningful association' or a 'degree of participation' in activities

posing a threat to national security." Id. Based on the foregoing, the court denied Mazen's petition for habeas


     3
     By discussing the district court decision in Mazen's habeas corpus proceedings, we do not mean to
imply any view on any issue decided by that court in that proceeding, nor do we adopt any of that court's
reasoning or discussion. Indeed, presently pending before us in a wholly separate appeal is the propriety
of the district court's decision in Mazen's custody proceedings. See Al Najjar v. Ashcroft, No. 00-14947
(11th Cir. filed Sept. 18, 2000).
corpus in part by refusing to release him from custody, and granted the petition in part by effectively setting

aside, as unconstitutional under the circumstances, the immigration court's decisions to hold him without
bond. In resolving the case, the court expressly found that review of the classified information was

"unnecessary," and noted that it did not review the information in resolving Mazen's habeas corpus petition.

Id. at 1336.

        Upon redetermination, the immigration judge held a two-phase proceeding in accordance with the
district court's opinion. First, the IJ examined the public record evidence and found that "the public record

is insufficient to conclude that [Mazen] must be detained as a national security threat." The IJ then explained

that, if the Service so moved, it would conduct phase-two of the proceedings in which the INS could offer
classified evidence in accordance with procedures that would protect Mazen's constitutional rights.

        The INS filed such a motion and on November 29, 2000, the IJ entered a second order finding that

the unclassified summary of the classified evidence submitted by the Service "fails to provide Respondent
with 'notice of the evidence against him and a meaningful opportunity to defend against that evidence.' "
Thus, the IJ concluded that Mazen was eligible to be released on bond. The INS appealed.

        On appeal, the BIA denied the INS's request to stay the November 29th Order releasing Mazen on
bond. On December 15, 2000, after being detained for three and one-half years without any formal criminal
charges being lodged, Mazen was released from custody on bond to await the resolution of his and his wife's
deportation proceedings.
                                               II. ANALYSIS

        In appealing their deportation orders, the Al Najjars raise a myriad of issues. While we have
considered all of the Al Najjars' arguments, we discuss only those issues which merit analysis. Before doing

so, however, we will examine our own jurisdiction.

A.      Judicial Review After IIRIRA
        Under the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 ("IIRIRA"), Pub.L.

No. 104-208, 110 Stat. 3009-546, as amended by Extension of Stay in United States for Nurses Act, Pub.L.
No. 104-302, 110 Stat. 3656 (1996), our authority to review a final order of deportation was altered from the

previous grant under section 106 of the INA, 8 U.S.C. § 1105a (1995). See Anin v. Reno, 188 F.3d 1273,

1275-76 n. 2. (11th Cir.1999) (per curiam). Specifically, IIRIRA § 306(b) repealed INA § 106, formerly 8
U.S.C. § 1105a, and IIRIRA § 306(a) replaced it with INA § 242, now codified at 8 U.S.C. § 1252 (1999).
See id.
          Where a final order of deportation is entered more than thirty days after the September 30, 1996,

enactment of IIRIRA, and the deportation proceedings were begun before April 1, 1997, the proceedings are

not subject to the permanent new rules at INA § 242, 8 U.S.C. § 1252 (1999). See IIRIRA §§ 309(c)(1) &

(4), reprinted in 8 U.S.C. § 1101 (history) (1999). Instead, IIRIRA's "transitional changes in judicial review"

("transitional rules") govern such a case. See id.

          Mazen's deportation proceedings commenced in 1985 when the INS issued an OSC against him.
Fedaa's proceedings began in January of 1996 with the issuance of an OSC as well. Final orders of

deportation were entered against Mazen and Fedaa in October 1999 when the BIA, by written opinion,

affirmed the IJ's decision denying relief under the INA. See 8 C.F.R. § 241.31 (2001) (explaining that an

order of deportation "shall become final upon dismissal of an appeal by the Board of Immigration Appeals,"

among other things). Thus, the Al Najjars are subject to the transitional rules, not the new "permanent rules."

See Anin, 188 F.3d at 1276 n. 2.

          "Under the transitional rules, the 'new rules' do not apply unless a case meets the enumerated

exceptions in IIRIRA § 309(c)(4)." See id. That is, under the transitional rules, the old rules apply unless

any of the transitional rules is triggered. See IIRIRA § 309(c)(1). Thus, as long as IIRIRA § 309(c) does not

expressly alter our § 1105a review, we shall be guided by this old rule in reviewing a transitional alien's

petition.4 See id.


    4
      While the general rule is that none of the new, permanent rules codified at 8 U.S.C. § 1252 (1999),
apply to transitional aliens, there is one exception articulated in IIRIRA § 306(c)(1) and made applicable
to transitional aliens through IIRIRA § 309(a). See IIRIRA §§ 309(a) and 306(c)(1), reprinted in 8
U.S.C. §§ 1101 & 1252 (history). Section 306(c)(1) of IIRIRA directs that the new, permanent rule in 8
U.S.C. § 1252(g) (1999), shall apply "without limitation to claims arising from all past, pending, or future
exclusion, deportation, or removal proceedings." See IIRIRA § 306(c)(1). In turn, § 1252(g) states that
"[e]xcept as provided in this section and notwithstanding any other provision of law, no court shall have
jurisdiction to hear any cause or claim by or on behalf of any alien arising from the decision or action by
the Attorney General to commence proceedings, adjudicate cases, or execute removal orders against any
alien under this Act." 8 U.S.C. § 1252(g) (1999).

                  In Reno v. American-Arab Anti-Discrimination Comm., 525 U.S. 471, 487, 119 S.Ct.
          936, 142 L.Ed.2d 940 (1999), the Supreme Court explained that § 1252(g)'s jurisdictional bar
          applies only to a limited subset of deportation claims by precluding judicial review of the
          Attorney General's discrete acts of "commenc[ing] proceedings, adjudicat[ing] cases, [and]
          execut[ing] removal orders." Id. at 482, 119 S.Ct. at 943. Construing § 1252(g) narrowly, the
          court reasoned that subsection (g) "performs the function of categorically excluding from
          non-final-order judicial review—even as to transitional cases otherwise governed by § 1105a
          ...—certain specified decisions and actions of the INS." Id. at 483, 119 S.Ct. at 943 (emphasis
          added). Because the Al Najjars are transitional aliens petitioning the court of appeals for judicial
          review of the BIA's final orders of deportation, § 1252(g) does not alter our review.
B.       Judicial Notice
         Before delving into the fact-intensive issues in this appeal, we will address the Al Najjars' two

motions to supplement the record and requests for judicial notice. This is necessary in order to paint the
factual backdrop against which we review their petitions.

         We summarily denied the Al Najjars' first motion to supplement through a single judge Order dated

May 19, 2000. On August 14, 2000, the Al Najjars filed a second motion to supplement, which is essentially
a renewal of the first, containing the same documents submitted with the first motion, plus five additional

documents. Specifically, the second motion seeks to add twenty-one documents to the record, containing

information which spans the gamut from newspaper clippings pertaining to Mazen's detainment, to letters

from the Embassy of the UAE and Amnesty International reports on human rights in Israel. The Al Najjars
argue that if we refuse to supplement the record with this evidence, we should take judicial notice of the facts

contained in at least some of these documents, as the facts asserted therein meet the criteria for judicial notice
under the Federal Rules of Evidence.
         The Al Najjars also included a request for judicial notice in their reply brief on appeal, seeking

recognition of United States treaties with Israel, Saudi Arabia, Egypt, and the UAE. The Al Najjars argue that
these treaties require the sharing of classified information and that the United States, in consideration of its

own notion that Mazen is a threat to national security, must apprise these nations of its concerns.
         The record reveals that the Al Najjars did not move the BIA for administrative notice, nor did the Al
Najjars seek to supplement the record before the Board with any of the foregoing documents. After

examining our authority to admit factual material in the first instance in an immigration appeal, we address
each of these motions in turn.

         Under § 106(a)(4) of the INA, 8 U.S.C. § 1105a(a)(4) (repealed), an alien's "petition shall be

determined solely upon the administrative record upon which the deportation order is based."5 Indeed, the
"general rule, applicable across the board to judicial review of administrative action and merely codified for
immigration appeals in section 1105a(a)(4), is that the court may not go outside the administrative record."

Osaghae v. U.S. INS, 942 F.2d 1160, 1162 (7th Cir.1991).

         It is axiomatic that immigration courts are better suited than a reviewing court to make factual



     5
     This old rule was repealed by IIRIRA but is applicable to transitional aliens through incorporation.
See IIRIRA §§ 309(c)(1) and (4).
determinations regarding an alien's status. Courts of appeal sit as reviewing bodies to engage in highly

deferential review of BIA and IJ determinations. See INS v. Aguirre-Aguirre, 526 U.S. 415, 425, 119 S.Ct.

1439, 1445, 143 L.Ed.2d 590 (1999) ("judicial deference to the Executive Branch is especially appropriate
in the immigration context where officials 'exercise especially sensitive political functions that implicate

questions of foreign relations' "); INS v. Elias-Zacarias, 502 U.S. 478, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992)

(establishing a deferential substantial evidence test for our review of the BIA's factual findings); Mitev v. INS,

67 F.3d 1325, 1331 (7th Cir.1995) (Because of the " 'extremely fact-intensive nature of [deportation]
inquiries' and the superior expertise of the agencies that administer our immigration law," reviewing courts

are "limited to providing deferential review of BIA decisions."). Commensurate with this role, we cannot

engage in fact-finding on appeal, nor may we weigh evidence that was not previously considered below. See

Mazariegos v. INS, 241 F.3d 1320, 1323 (11th Cir.2001) (We "have emphasized [that] we may not 're-weigh

the evidence' from scratch."); Rivera-Cruz v. INS, 948 F.2d 962, 967 (5th Cir.1991) (the alien's attempt to

argue "facts for the first time in this forum is misplaced, for we cannot weigh evidence that has not been

brought previously before the Board"); Tejeda-Mata v. INS, 626 F.2d 721, 726 (9th Cir.1980) ("it is an

established principle that this court does not sit as an administrative agency for the purpose of fact-finding

in the first instance."); see also Pollgreen v. Morris, 770 F.2d 1536, 1544-45 (11th Cir.1985) (reversing the

district court's de novo review of factual evidence which the administrative body had not previously

considered because "[o]ur review ... is limited to the record compiled before the agency.").

        Before IIRIRA, however, this Circuit and many others utilized 28 U.S.C. § 2347(c) to invoke our
discretionary authority to remand immigration cases in which § 1105a(a)(4) applied, so that new, non-record

evidence could be admitted on appeal and remanded for consideration by the Board. See, e.g., Saiyid v. INS,

132 F.3d 1380, 1384-85 (11th Cir.1998) (considering whether remand for the consideration of new evidence

admitted for the first time on appeal was warranted under § 2347); Osaghae, 942 F.2d at 1161-62;

Makonnen v. INS, 44 F.3d 1378, 1384-86 (8th Cir.1995); Becerra-Jimenez v. INS, 829 F.2d 996, 1000-1002

(10th Cir.1987); Bernal-Garcia v. INS, 852 F.2d 144, 147 (5th Cir.1988); Dolores v. INS., 772 F.2d 223,

226-27 (6th Cir.1985) (per curiam); Coriolan v. INS, 559 F.2d 993, 1002-04 (5th Cir.1977) (taking judicial

notice of non-record Amnesty International report to find that the report established dramatic changes in
country conditions which merited reversal and remand under § 2347(c) for further consideration of the alien's
asylum claim).6 But see Ramirez-Gonzalez v. INS, 695 F.2d 1208, 1213-14 (9th Cir.1983) (holding that it

is improper to apply § 2347(c) where an asylum applicant presents new evidence for the first time on appeal,

because remanding under § 2347(c) amounts to an order to reopen, and a court should not generally compel
the INS to reopen proceedings).

         In transitional cases, however, IIRIRA § 309(c)(4)(B) directs that "a court may not order the taking

of additional evidence under section 2347(c) of title 28." See Altawil v. INS, 179 F.3d 791, 792-93 (9th

Cir.1999) (denying transitional alien's request for leave to adduce additional evidence and to remand to the

Board thereon since IIRIRA § 309(c)(4)(B) precludes the reviewing court from "order[ing] the taking of

additional evidence by the Board under 28 U.S.C. 2347(c)"). Section 2347(c) pertains to an application in

the court of appeals "for leave to adduce additional evidence" that "is material" and for which "there were
reasonable grounds for failure to adduce the evidence before the agency." 28 U.S.C. § 2347(c) (1994). Thus,

IIRIRA's prohibition of remanding for the consideration of "additional evidence" pertains to non-record

evidence that is introduced in the first instance before a reviewing court. See Cardenas-Uriarte v. INS, 227

F.3d 1132, 1138 (9th Cir.2000) ("Section 2347 concerns a party's appeal to [this] court [asking permission]
to adduce additional evidence, for example, where new evidence about a well-founded fear of persecution

is discovered.").
        This court has not yet examined how § 1105a(a)(4) and § 2347(c) function in cases in which IIRIRA
§ 309(c)(4)(B) applies. Thus, we have surveyed the landscape of decisions granting judicial notice in

immigration cases.

        In an en banc decision, the Ninth Circuit reasoned that § 1105a(a)(4) permits a court of appeals to

"review out-of-record evidence only where (1) the Board considers the evidence; or (2) the Board abuses its

discretion by failing to consider such evidence upon the motion of an applicant."7 Fisher v. INS, 79 F.3d 955,

964 (9th Cir.1996). Based on this rule, Fisher refused to notice State Department Country Reports that could

have been, but were not, offered below. See id. at 964. In later decisions, the Ninth Circuit retreated from


    6
     In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), this Court adopted as
binding precedent all of the decisions of the former Fifth Circuit handed down prior to the close of
business on September 30, 1981.
    7
     The court deemed Fisher's rule so pervasive that it overruled all prior inconsistent decisions,
explaining that "[t]o the extent our prior decisions may be interpreted as authorizing us to take judicial
notice of information not part of the administrative record or not previously submitted to the Board, they
are overruled as inconsistent with the Act and prior precedent." Id. at 963.
Fisher. See, e.g., Lising v. INS, 124 F.3d 996, 998-99 (9th Cir.1997) (taking judicial notice of official INS

forms not contained in the administrative record); Gafoor v. INS, 231 F.3d 645, 655-56 (9th Cir.2000) (taking

judicial notice of dramatic developments in the proposed country of deportation arising between the BIA's

decision and appellate review). But see Hernandez v. INS, 229 F.3d 1157 (table) (9th Cir.2000) (unpublished

mem.) (denying alien's request to file supplemental brief under Fisher because the brief "seeks, not to make

legal arguments, but rather to present new evidence to this court"); Lin v. INS, 216 F.3d 1083 (table) (9th

Cir.2000) (unpublished mem.) (refusing, under Fisher, to consider an affidavit which was not part of the

administrative record but was submitted for the first time with the alien's appellate brief); Orlando Villalobo

v. INS, 173 F.3d 861 (table) n. 5 (9th Cir.1999) (unpublished mem.) (refusing, under Fisher, to consider

Department of State Report that was not part of the administrative record); Fonseca-Zamora v. INS, 122 F.3d

1070 (table) n. 2 (9th Cir.1997) (unpublished mem.) (denying request for judicial notice of non-record

Department of State Country Reports under Fisher).

        In Lising v. INS, the Ninth Circuit attempted to justify the expansion of Fisher, by delineating

Fisher's policy and scope. See 124 F.3d at 998. Lising explains that: (1) "Fisher relates to evidentiary

material that either party could have presented to the BIA but that the petitioner simply failed to introduce

at the hearing" and, (2) "[t]he Fisher rule was intended to ensure that the petitioners present all outside

documents, reports, or information during the course of the administrative proceedings and not offer them

for the first time before th[e reviewing] court." Id. Based on this articulation of Fisher, the Ninth Circuit has

taken judicial notice of INS forms not contained in the administrative record, see id., as well as dramatic

developments in the proposed country of deportation which arose between the BIA's decision and the court

of appeals review, see Gafoor, 231 F.3d at 655-56.

        "The Sixth Circuit consistently takes judicial notice of changed political circumstances in

immigration cases." Ivezaj v. INS, 84 F.3d 215, 219 (6th Cir.1996) (citing cases). To justify this in

jurisdictional terms, the court has concluded that § 1105a(a)(4) "cannot be interpreted to bar [a court of

appeals] ... from taking judicial notice of changed conditions in a foreign country." Id. at 218.

        Similarly, without comment as to § 1105a(a)(4) or § 2347(c), the Seventh Circuit has taken judicial
notice of drastic changes in country conditions occurring in the interim between the BIA decision and the

court of appeals review. See Kaczmarczyk v. INS, 933 F.2d 588, 594 n. 4 (7th Cir.1991); Dobrota v. INS,

195 F.3d 970, 973 (7th Cir.1999) (judicially noticing a State Department Country Report and examining the
facts therein which impacted the alien's asylum claim, without mention of § 1105a(a)(4)); see also Fornalik

v. Perryman, 223 F.3d 523, 529 (7th Cir.2000) (taking judicial notice of official notice sent by INS to alien

even though it was not contained in the administrative record). More recently, in Meghani v. INS, 236 F.3d

843, 847-48 (7th Cir.2001), the Seventh Circuit, however, refused to remand an alien's case so that a more

current Department of State Report could be considered, even though the report was issued after the BIA's

decision but before judicial review. Although Meghani was a transitional rule case, its impetus for refusing

to remand was not § 1105a(a)(4) or IIRIRA § 309(c)(4)(B). Instead, Meghani was based on the Seventh

Circuit's recognition that the alien could file a motion to reopen. See id. at 848.

         The common factor emerging from these decisions granting judicial notice is that virtually all

recognize only facts relating to dramatic changes of conditions in the proposed country of removal which

arose after the BIA's review.8 See, e.g., Gafoor, 231 F.3d at 655-56; Dobrota, 195 F.3d at 973; Ivezaj, 84

F.3d at 218-19; Kaczmarczyk, 933 F.2d at 594 n. 4; see also Fornalik, 223 F.3d at 529 (noticing official INS

form); Lising, 124 F.3d at 998 (same). We derive little comfort from the surveyed decisions, however,

because none justifies how, in the face of IIRIRA § 309(c)(4)(B), we may expand the administrative record



    8
      In the asylum context, Congress permits the Attorney General to consider changed circumstances
that materially affect an applicant's petition. See 8 U.S.C. § 1158(a)(2)(D) (1999). Indeed, under §
208(a)(2)(D) of the INA, 8 U.S.C. § 1158(a)(2)(D), successive asylum petitions may be considered "if the
alien demonstrates to the satisfaction of the Attorney General either the existence of changed
circumstances which materially affect the applicant's eligibility for asylum or extraordinary circumstances
relating to the delay in filing an application within the [time] period." INA regulations identify two types
of "changed circumstances" sufficient to trigger § 1158(a)(2)(D): 1) Material changes of conditions in the
removal country; or 2) Objective and material changes relating to an applicant in the United States. See 8
C.F.R. § 208.4(a)(4) (2001) (defining " 'changed circumstances' in section 208(a)(2)(D) of the Act" as
including, but not being limited to: 1) "[c]hanges in conditions in the applicant's country of nationality or,
if the person is stateless, country of last habitual residence," or 2) "[c]hanges in objective circumstances
relating to the applicant in the United States.").

                The Al Najjars argue that the new evidence presented in their motions to supplement
        pertains to objective changes in circumstances which arose in the United States. Thus, the Al
        Najjars contend that under the statute, as interpreted by the C.F.R., we may judicially notice such
        facts. We disagree.

                 While § 1158(a)(2)(D) permits the consideration of changed circumstances, it does not
        authorize a reviewing court to assess these new factual allegations. Instead, § 1158(a)(2)(D) vests
        the Attorney General with the power to judge an alien's changed circumstances petition by
        requiring the alien to demonstrate "changed circumstances" to the "satisfaction of the Attorney
        General," not the courts. See 8 U.S.C. § 1158(a)(2)(D). While we recognize that the C.F.R.
        definition of "changed circumstances" includes the factual scenario they allege—changes in
        objective circumstances relating to the applicant in the United States—we glean no authority
        from § 1158(a)(2) for this court to consider such circumstances in the first instance. Therefore,
        we reject the Al Najjars' argument that § 1158(a)(2)(D) somehow authorizes us to consider new
        evidence relating to their asylum petitions, and return to our jurisdictional inquiry.
with facts not adduced below. Some of the surveyed decisions are governed by the old rules, and therefore

do not reflect the effect of IIRIRA § 309(c)(4)(B). Of those cases that do fall under the transitional rules,
none even mentions IIRIRA § 309(c)(4)(B), and therefore, we cannot regard them as persuasive authority.

         We interpret IIRIRA § 309(c)(4)(B) as eliminating our authority under § 2347(c) to remand to the

BIA so that an alien can present "additional evidence." See IIIRIRA § 309(c)(4)(B); Saiyid, 132 F.3d at 1384

n. 5 (noting, in dicta, that IIRIRA "eliminates § 2347 jurisdiction over motions to reopen"). This means that,

in transitional cases, IIRIRA prohibits us from ordering the BIA to consider evidence that is offered for the

first time on appeal, even if such material satisfies the rigors of § 2347(c). Under transitional rule §
309(c)(4)(B), we must act within the constructs of § 1105a(a)(4) and may not rely on our § 2347(c) authority.

Given this procedural paradigm, IIRIRA § 309(c)(4)(B) is a jurisdictional bar that precludes our consideration

of non-record evidence submitted for the first time on appeal.9 Having satisfied ourselves of this rule, we turn

now to address the Al Najjars' two motions to supplement the record on appeal and to take judicial notice.

         The Al Najjars' second motion to supplement and/or to take judicial notice is nothing more than an
attempt to have us weigh non-record evidence for the first time on appeal and to remand for the consideration

of this additional evidence. Under § 1105a(a)(4), however, we cannot consider evidence that was not

previously brought before the Board.10 See Onyeme v. INS, 146 F.3d 227, 235 n. 8 (4th Cir.1998). Our role

as a reviewing body does not contemplate a fact-finding function, and § 1105a(a)(4) stands to prohibit us
from such an endeavor in the usual case by limiting our review to the administrative record.11 Even if we
were inclined to disregard § 1105a(a)(4) under our § 2347(c) discretion, as some of our sister Circuits have

done, IIRIRA § 309(c)(4)(B) has stripped us of authority to step outside of the administrative record and to
remand for the consideration of non-record evidence. Pursuant to IIRIRA § 309(c)(4)(B) and § 1105a(a)(4),



    9
     The Al Najjars do not argue that the BIA or IJ unconstitutionally excluded this supplemental
evidence. Therefore, we express no opinion whether § 1105a(a)(4) or IIRIRA § 309(c)(4)(B) would
preclude consideration of non-record evidence which was unconstitutionally excluded below. See, e.g.,
Ladha v. INS, 215 F.3d 889, 903-05 (9th Cir.2000); Colmenar v. INS, 210 F.3d 967, 971-972 (9th
Cir.2000); Kuhai v. INS, 199 F.3d 909, 913-14 (7th Cir.1999); Kossov v. INS, 132 F.3d 405, 408-09 (7th
Cir.1998).
    10
     Our review of the documents leaves us doubtful that these submissions would help the Al Najjars
anyway. None of the supplemental proffers establishes that the Al Najjars would be persecuted in either
the UAE or Saudi Arabia.
    11
     As explained in note 9, supra, we express no opinion whether § 1105a(a)(4) or § 309(c)(4)(B)
would preclude consideration of non-record evidence which was unconstitutionally excluded below.
we deny the Al Najjars' second motion to supplement the record with new evidence relating to the merits of
their petitions for relief.

          Despite the jurisdictional bar to our consideration of the foregoing non-record documents, the Al
Najjars' claim, on appeal, that Mazen's custody proceedings improperly affected their deportation cases.12
Although we are jurisdictionally precluded from admitting the proffered newspaper articles describing the

custody proceedings, we may, and do, take judicial notice of the fact that Mazen's custody proceeding

occurred and the subject matter thereof. See In re Delta Resources, Inc., 54 F.3d 722, 725 (11th Cir.1995)

("[T]his Court may take judicial 'notice of another court's order ... for the limited purpose of recognizing the

'judicial act' that the order represents or the subject matter of the litigation and related filings."). We will not

take judicial notice of any factual findings, legal conclusions, or arguments advanced in the custody
proceedings, and we will not consider these proceedings as impacting any of the Al Najjars' claims on appeal.

See 8 U.S.C. § 1105a(a)(4). In sum, we take judicial notice of the fact that Mazen's custody proceedings

occurred, and the subject matter thereof, although we will not rely on these proceedings in reviewing the
BIA's decisions.


    12
        One such plea was advanced for the first time at oral argument, when the Al Najjars argued that the
BIA was improperly influenced by classified information presented in an in camera ex parte hearing
before the IJ and BIA in Mazen's custody proceedings. We will not consider this argument made for the
first time at oral argument. First, under 8 U.S.C. § 1105a(c) (1994) (repealed), which applies to
transitional aliens through incorporation, see IIRIRA § 309(c); Lara v. Trominski, 216 F.3d 487, 491-92
(5th Cir.2000) ("the transitional rules incorporate § 106(c), 8 U.S.C. § 1105a(c)"); Sofinet v. INS, 188
F.3d 703, 708 (7th Cir.1999) (same); Hose v. INS, 180 F.3d 992, 996 (9th Cir.1999) (en banc ) (same),
there shall be no review of a claim "if the alien has not exhausted the administrative remedies available to
him as of right under the immigration laws and regulations." Richardson v. Reno, 162 F.3d 1338, 1373
(11th Cir.1998) ("Richardson I"), vacated, 526 U.S. 1142, 119 S.Ct. 2016, 143 L.Ed.2d 1029 (1999)
(mem.), on remand, 180 F.3d 1311 (11th Cir.1999) (Richardson II), cert. denied, 529 U.S. 1036, 120
S.Ct. 1529, 146 L.Ed.2d 345 (2000); Ka Fung Chan v. INS, 634 F.2d 248, 258 (5th Cir.1981). The Al
Najjars never raised the improper influence argument before the BIA, and their attempt to do so for the
first time in this court is misplaced. See 8 U.S.C. § 1105a(c).

                 The Al Najjars also failed to raise this issue in their initial brief to this court. We
         therefore deem the issue abandoned. See United States v. Nealy, 232 F.3d 825, 830-31 (11th
         Cir.2000) ("Defendant abandoned the ... issue by not raising the issue in his initial brief.").

                  Even if we were to cast the Al Najjars' egregious default aside, their argument here would
         fail. In both Mazen's and Fedaa's decisions, the BIA expressly declared that "no classified
         information was considered by the Board in deciding the instant appeal and motion to remand."
         See Mazen's Oct. 1999 BIA Decision, supra, at 1 n. 2; Fedaa's Oct. 1999 BIA Decision, supra, at
         1 n. 1. The Al Najjars offer no credible reason why we should assume improper influence in the
         face of this statement. See Shaughnessy v. Accardi, 349 U.S. 280, 283, 75 S.Ct. 746, 748, 99
         L.Ed. 1074 (1955) (reversing the Second Circuit's finding of improper influence because
         "speculation on the effect of subconscious psychological pressures [does not] provide[ ] sufficient
         justification for rejecting the District Court's findings" that "the Board's decisions represented the
         free and undictated decision of each member").
          We also deny the Al Najjars' request for judicial notice of United States treaties with Saudi Arabia,

the UAE, and Israel. Not only is our review limited to the administrative record created below, see 8 U.S.C.

§ 1105a(a)(4), but arguments which were not raised at the administrative level may not be interposed on

appeal, see 8 U.S.C. § 1105a(c). Nowhere in the record do the Al Najjars argue that treaties preclude their

return to the UAE or Saudi Arabia. Therefore, it would be improper for us to consider these arguments and

the non-record facts on which they are based. See Richardson I, 162 F.3d at 1373; Ka Fung Chan, 634 F.2d

248, 258 (5th Cir.1981) ("Under 8 U.S.C. § 1105a(c), this failure to exhaust administrative remedies

precludes review of [the] ... arguments in this court").

          For the foregoing reasons, we decline, pursuant to 8 U.S.C. §§ 1105a and IIRIRA § 309(c)(4)(B),
to entertain evidence on appeal that is not contained in the administrative record and was not presented

below.13 Accordingly, review of the Al Najjars' petitions shall be limited to the administrative record created
below.

C.        Standard of Review
          "The appropriate standard of review is well-settled." Mazariegos, 241 F.3d at 1323. "A factual

determination by the BIA that an alien is statutorily ineligible for asylum or withholding is reviewed under

the substantial evidence test." Perlera-Escobar v. Executive Office for Immigration, 894 F.2d 1292, 1296

(11th Cir.1990) (per curiam). This means that the reviewing court must affirm the BIA's decision if it is

"supported by reasonable, substantial, and probative evidence on the record considered as a whole." Lorisme

v. INS, 129 F.3d 1441, 1444-45 (11th Cir.1997) (quoting 8 U.S.C. § 1105a(a)(4)). We have repeatedly

emphasized that the test is highly deferential, see id. at 1444-45; Mazariegos, 241 F.3d at 1323, and that



     13
       Our strict application of § 1105a(a)(4) in conjunction with IIRIRA § 309(c)(4)(B) does not divest
litigants of an opportunity to present new evidence; it merely forces them to follow INS procedure.
Under 8 C.F.R. § 3.2(c), an alien may make a timely motion to reopen his or her case so that new
evidence may be tendered and considered. See 8 C.F.R. § 3.2(c) (2001); Meghani, 236 F.3d at 848. A
motion to reopen filed with the immigration courts—and not a motion for judicial notice lodged with the
reviewing court—is the appropriate vehicle through which to present new evidence. See Varela v. INS,
204 F.3d 1237, 1239 n. 4 (9th Cir.2000) ("A motion to reopen is the correct motion to file when seeking
to present new facts not already in evidence."); Lara, 216 F.3d at 499 n. 13 (same). This is especially
true in a transitional alien's case. See IIRIRA § 309(c)(4)(B).

                   Our discussion of the INA's reopening procedure is not intended as a comment on the Al
          Najjars' rights to a reopening of their deportation proceedings. Such procedures have time
          limitations, and other restrictions, and these issues are not before this court at this time. See 8
          C.F.R. § 3.2(c). Instead, we mention this only to alert litigants that they can file a timely motion
          to reopen in the immigration courts under appropriate circumstances, although § 1105a(a)(4) and
          IIRIRA § 309(c)(4)(B) preclude the presentation of new evidence in the court of appeals.
"[w]e must defer to the BIA unless 'a reasonable factfinder would have to conclude that the requisite fear of

persecution existed.' " Lorisme, 129 F.3d at 1445 (quoting Elias-Zacarias, 502 U.S. at 481, 112 S.Ct. at 815);

Mazariegos, 241 F.3d at 1323. While we consider the BIA's interpretation of applicable statutes de novo, INS

v. Cardoza-Fonseca, 480 U.S. 421, 446-48, 107 S.Ct. 1207, 1221-22, 94 L.Ed.2d 434 (1987), "we are also

obliged ... to defer to the BIA's interpretation ... if that interpretation is reasonable." Perlera-Escobar, 894

F.2d at 1296; see also INS v. Aguirre-Aguirre, 526 U.S. 415, 424, 119 S.Ct. 1439, 1445-46, 143 L.Ed.2d 590

(1999).
          We review only the Board's decision, except to the extent that it expressly adopts the IJ's opinion.

See Garrovillas v. INS, 156 F.3d 1010, 1013 (9th Cir.1998). Insofar as the Board adopts the IJ's reasoning,

we will review the IJ's decision as well. See Prado-Gonzalez v. INS, 75 F.3d 631, 632 (11th Cir.1996) (per

curiam). In the Al Najjars' cases, the BIA expressly adopted the IJ's decisions and affirmed for the "reasons
set forth therein." Thus, we review the IJ's analysis as if it were the Board's.

D.        Asylum
          The INA provides that "[a]ny alien who is physically present in the United States ... irrespective of
such alien's status, may apply for asylum." 8 U.S.C. § 1158(a)(1) (1999). "The Attorney General may grant

asylum to an alien ... if the Attorney General determines that such alien is a refugee within the meaning of
§ 1101(a)(42)(A) of [Title 8]." 8 U.S.C. § 1158(b)(1). In turn, a "refugee" is defined as:
          [A]ny person who is outside any country of such person's nationality or, in the case of a person
          having no nationality, is outside any country in which such person last habitually resided, and who
          is unable or unwilling to return to, and is unable or unwilling to avail himself or herself of the
          protection of, that country because of persecution or a well-founded fear of persecution on account
          of race, religion, nationality, membership in a particular social group, or political opinion....
8 U.S.C. § 1101(a)(42)(A).

          A grant of asylum entails two steps. First, the applicant must demonstrate that he or she is a

"refugee" within the meaning of INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). It is the asylum applicant

who bears the burden of proving such statutory "refugee" status. See 8 C.F.R. § 208.13(a) (2001). Once the

alien demonstrates that he or she is a "refugee" within the meaning of the INA, the decision to grant asylum

is committed to the Attorney General's discretion, which has been delegated to Board. See 8 C.F.R. §

3.1(d)(1) (2001). "Both this court and the Supreme Court have emphasized that 'an alien who satisfies the

[applicable standard for asylum] does not have a right to remain in the United States; he or she is simply

eligible for asylum, if the Attorney General, in [her] discretion, chooses to grant it.' " Lorisme, 129 F.3d at
1444 (emphasis in original).
         In reviewing the Al Najjars' cases, the BIA concluded that the IJ "properly held ... that the

respondent[s] did not meet [the] burden of demonstrating a 'well-founded fear of persecution' on account of

race, religion, nationality, or membership in a particular social group, or on account of a political opinion,
whether actual or imputed." In finding that the Al Najjars failed to establish statutory asylum eligibility, the

immigration courts did not address the second prong of the asylum inquiry—discretion. Thus, on appeal,

only the question of statutory eligibility is at issue. After a thorough review of the entire administrative

record, we find the BIA's conclusion that the Al Najjars failed to demonstrate any "well-founded fear of
persecution on account" of any statutory factor to be "supported by reasonable, substantial, and probative

evidence on the record considered as a whole." See 8 U.S.C. § 1105a(a)(4); Perlera-Escobar, 894 F.2d at

1296.
         Before this court, the Al Najjars advance three articulations of error in the finding that they failed

to establish a "well-founded fear of persecution."14 First, they claim that they will be persecuted in the UAE

and Saudi Arabia because of their actual political opinion advocating Palestinian self-determination, which

has been made public to the governments in the proposed countries of removal due to the United States'

allegations against Mazen and the proliferation of news accounts regarding WISE, ICP, and those associated
therewith. Second, the Al Najjars argue that terrorist sympathies attributed to Mazen by the media and the
United States government, regardless of their veracity, will cause them persecution in the UAE and Saudi

Arabia on account of an imputed political opinion.15 Lastly, the Al Najjars contend that substantial record

    14
      We refuse to consider the Al Najjars' argument that they are entitled to asylum as "refugees sur
place" as defined by the United Nations High Commissioner's Handbook on Procedures Criteria for
Determining Refugee Statute Under the 1951 Convention and the 1967 Protocol Relating to the Status of
Refugees ¶ 94-96 (Geneva 1992). Under § 1105a(c), we are divested of jurisdiction to consider a claim
which was not presented to the immigration courts, "as an alien must exhaust the administrative remedies
available to him prior to obtaining judicial review." Asencio v. INS, 37 F.3d 614, 615-16 (11th Cir.1994)
(per curiam). The Al Najjars failed to satisfy these exhaustion requirements and, therefore, we have no
jurisdiction to consider this argument on appeal. See id. Furthermore, we note that to demonstrate
asylum eligibility, an alien must prove he or she is a "refugee" within the meaning of the INA. Because
"refugee sur place" is not a statutory designation, it is doubtful that such a classification could help the Al
Najjars demonstrate "refugee" status. See Aguirre-Aguirre, 526 U.S. at 427-28, 119 S.Ct. at 1446-47
("[t]he U.N. Handbook may be a useful interpretative aid, but it is not binding on the Attorney General,
the BIA, or United States courts."); Cardoza-Fonseca, 480 U.S. at 439 n. 22, 107 S.Ct. at 1217 n. 22
(resorting to the Handbook as one of a number of grounds, including the statute itself and precedent, for
an interpretation of "well-founded fear").
    15
      After the IJ issued orders of deportation against the Al Najjars, Mazen was detained by the INS on
the basis of classified evidence purporting to show that he was a threat to national security. As previously
noted, on appeal, the Al Najjars have repeatedly asserted that the imputed political opinions springing
evidence established that they would be denied entry into the UAE and Saudi Arabia because of their

Palestinian ancestry. We address each argument in turn.

1.      Actual Political Opinion
         First, the Al Najjars argue that they demonstrated "well-founded fear of persecution" on the grounds

of their actual political opinion in Palestinian self-determination and opposition to the Israeli occupation of
Palestinian territories. We utilize a very deferential substantial evidence test to review the IJ's factual

determination to the contrary. See Elias-Zacarias, 502 U.S. at 481, 112 S.Ct. at 815. We will reverse the

denial of asylum only if the evidence presented by the applicant is so overwhelming "that a reasonable

factfinder would have to conclude that the requisite fear of persecution exists." Mazariegos, 241 F.3d at

1323-24 (emphasis in original).

        There is substantial record evidence demonstrating Mazen's personal belief and outspoken advocacy

for Palestinian autonomy. Before the IJ, Mazen testified that he did not agree with the Israeli occupation of
the Palestinian territories. The record further reveals that Mazen helped begin a think-tank, WISE, which was

ostensibly committed to "educat[ing] the public about Islamic issues through research, publishing and

seminars." Mazen volunteered countless hours to the activities of WISE, and the resume he submitted to the
immigration court indicates that he was the Executive Director of WISE from 1990 until the organization
dissolved in the mid-nineties. WISE produced various seminars and journals that focused on the issue of the

Israeli-Palestinian conflict, and advocated autonomy and self-determination for Palestine. Mazen acted as
an editor in the publication of many of these journals and was a speaker regarding Palestinian issues at some
of the WISE-sponsored conferences. Based on these offers of proof, there is reasonable, substantial, and


from Mazen's detainment impact their asylum claims. Nonetheless, the Al Najjars concede that the BIA
did not consider any evidence of Mazen's detainment in reviewing their appeals. For instance, the Al
Najjars admit that the BIA "did not take into consideration the change in circumstances and probability
for persecution or torture which would result if the Dr. Al Najjar and his wife were returned to Israel, the
UAE, Saudi Arabia or Egypt." Appellant Mazen's Opening Brief at 9. We agree.
        In both Mazen's and Fedaa's cases, the BIA "affirm[ed] the Immigration Judge's decision for the
        reasons set forth therein" and emphatically declared that "no classified information was
        considered by the Board in deciding the instant appeal and motion to remand." Thus, it is
        apparent that the BIA only considered the evidence before the IJ which pertained solely to
        imputed opinions, if any, directed at the Al Najjars. Since Mazen was arrested after the IJ
        decisions, it follows that none of the imputed opinions springing from Mazen's detainment was
        considered by the BIA or IJ. Accordingly, we will consider only those political opinions imputed
        to the Al Najjars prior to Mazen's detainment, as we are empowered to review decisions based
        only on record evidence. See 8 U.S.C. § 1105a(a)(4). To the extent we recognize Mazen's
        custody proceedings, we decline to place any reliance thereon in reviewing the immigration
        courts' decisions on the asylum petitions.
probative evidence on the record as a whole demonstrating Mazen's actual belief in Palestinian

self-determination.16 Demonstrating one's political opinion, however, is merely one component of the

"refugee" inquiry.17 See 8 U.S.C. § 1101(a)(42)(A).

         To be eligible for asylum, the alien must establish a "well-founded fear" that his or her political
opinion (or other statutorily listed factor) will cause harm or suffering that rises to the level of "persecution."

See 8 U.S.C. § 1101(a)(42)(A). "Demonstrating such a connection requires the alien to present 'specific,

detailed facts showing a good reason to fear that he or she will be singled out for persecution' " on account

of such an opinion. Faddoul v. INS, 37 F.3d 185, 188 (5th Cir.1994)18 (quoting Zulbeari v. INS, 963 F.2d

999, 1000 (7th Cir.1992)); Rezai v. INS, 62 F.3d 1286, 1289 (10th Cir.1995) (alien "must present specific,

credible evidence to support his claim that he has been persecuted or will be persecuted if deported"); M.A.

v. U.S. INS, 899 F.2d 304, 311 (4th Cir.1990) (en banc) ("To validate the 'well-foundedness' of his fear, [the

alien] must set forth specific, concrete facts.").
         Mazen failed to demonstrate that he possessed a "well-founded fear" of persecution in the UAE on

account of his actual political opinion regarding Palestinian autonomy. The voluminous record in this case

contains only a few documents cataloguing political and social conditions in the UAE. While some of the



    16
      Fedaa did not testify regarding the substance of her actual political opinions; no witness attested
that she believed in Palestinian autonomy or self-determination; and there was no documentary evidence
which purported to attribute such an ideology to her. Accordingly, there is substantial evidence to
support the IJ's determination that Fedaa failed to demonstrate that her actual political opinions were
hostile to the Saudi government. See Faddoul v. INS, 37 F.3d 185, 188 (5th Cir.1994) (an alien must
"present 'specific, detailed facts showing a good reason to fear that he or she will be singled out for
persecution' "). Thus, it follows that there is substantial evidence in the record to uphold the IJ's finding
that she failed to demonstrate a well-founded fear of persecution on account of her actual political
opinions.
    17
       Mazen need not prove that the UAE has actual knowledge of his allegedly offensive political
opinions regarding Palestine. "While evidence that authorities lie in wait to punish an asylum applicant
would certainly strengthen any petition to the Board, it is not evidence necessary to the 'well-founded
fear' inquiry." Najafi v. INS, 104 F.3d 943, 949 (7th Cir.1997) (reversing the immigration courts for
requiring an Iranian who converted to Christianity to prove that the Iranian government had knowledge of
his apostasy); Osaghae v. INS, 942 F.2d 1160, 1164 (7th Cir.1991) ("Asylum is not limited to the
notorious."). Instead, evidence that the removal country has knowledge of the asylum applicant's political
opinion is merely probative, and not dispositive, of the strength of his or her "well-founded fear."
    18
       By citing and relying on Faddoul, we do not imply concurrence with the Fifth Circuit's definition of
"persecution" in that case. See 189 F.3d at 188 (construing "persecution" "as requiring 'a showing by the
alien that "harm of suffering will be inflicted upon [her] in order to punish" ' "). Neither the scope nor
definition of "persecution" is at issue in the instant case, and we need not determine the precise contours
of the term at this time. The Al Najjars have failed to demonstrate a "well-founded fear" of persecution
under any of the extant formulations of the standard.
media reports in the record contain isolated comments about political conditions in various Middle Eastern

countries, none offers any facts that are relevant to this vein of Mazen's argument. Instead, the primary offer
of documentary proof regarding conditions in the UAE (and Saudi Arabia) derives from reports published

by the Department of State regarding human rights practices. See U.S. DEPARTMENT OF STATE,

COUNTRY REPORTS ON HUMAN RIGHTS PRACTICES FOR 1995, at 1249 (Saudi Arabia), at 1274

(UAE) ("Department of State Report" or "DOS Report").
        The 1995 Department of State Report, however, not only discounts Mazen's argument here; it rebuts

it. First, the DOS Report states that there have been no reports of politically motivated disappearances or

torture at the hands of the Emirate government. See DOS Report, supra, at 1276. Then, the Report explains

that there have been no reported political prisoners in the UAE. See id. Thus, there is no reason to think that

Mazen will be jailed for his political beliefs, whatever they may be.
        Cutting even further against Mazen's position, the DOS Report indicates that the Emirate government

is not hostile to Mazen's ideology, but in fact sympathizes with his position regarding Palestinian autonomy.
The Report explains that, commensurate with the country's censorship policies, officials with the Ministry
of Information and Culture censor foreign periodicals, books, and broadcasting programs to weed out material

that the government wishes to suppress. See id. at 1277. Predominately, the censored material is that which

is contrary to Islam, such as pornography, but the Ministry also censors that which is derogatory to the

Emirate government and material that is "favorable to Israel." Id. Insofar as the UAE has a policy of

censoring materials that are favorable to Israel, the UAE has an official position that is similar to Mazen's
advocacy against Israel and in favor of Palestinian self-determination. Because Mazen's actual political

opinions are, at the very least, not in conflict with the official policy of the UAE, we fail to see any threat that
Mazen will be persecuted by the Emirate government for his actual convictions. Accordingly, we find

substantial evidence supporting the IJ's determination that Mazen failed to establish a well-founded fear of
persecution based on his actual political opinion in Palestinian self-determination.

         To the extent Mazen argues that he will suffer persecution on account of the official stifling of

academic freedom and political advocacy in the UAE, we reject his argument. The DOS Report explains that

the UAE's Provisional Constitution creates freedom of speech, but, in practice, this freedom is rather limited.

See id. at 1276. There are unwritten but generally recognized bans on criticism of the government, and the

UAE prohibits the formation of political parties. See DOS Report, supra, at 1277. These restrictions are
insufficient to amount to persecution.

           First, Mazen testified that he has never criticized the Emirate government. Because Mazen has never
articulated the forbidden speech, we fail to see why his academic advocacy would be officially silenced by

the Emirate authorities. Second, and more importantly, "[p]olitical conditions 'which affect the populace as

a whole or in large part are generally insufficient to establish [persecution].' " Gonzalez v. Reno, 212 F.3d

1338, 1355 (11th Cir.2000) (quoting Mitev v. INS, 67 F.3d 1325, 1330 (7th Cir.1995)). Because any

governmental bar on political advocacy, association, or free speech is applicable to the general population

of the UAE, these social constraints do not amount to persecution on the grounds of political opinion. See

id.
2.         Imputed Political Opinion
           Next, the Al Najjars argue that it was an abuse of discretion for the IJ and BIA to reject their asylum
claims as to Saudi Arabia and the UAE, because allegations of terrorist associations, regardless of their
veracity, create terrorist opinions imputed to them by the United States government and media which will

cause persecution. Specifically, the Al Najjars contend that their imputed association and affiliation with the
PIJ, Intifada, Hamas and/or other militant Islamic organizations will cause them persecution in the UAE and
Saudi Arabia.19

           "[A]n imputed political opinion, whether correctly or incorrectly attributed," may constitute a ground

for a "well-founded fear" of political persecution within the meaning of the INA. Morales v. INS, 208 F.3d

323, 331 (1st Cir.2000). See, e.g., Lwin v. INS, 144 F.3d 505, 509 (7th Cir.1998); Cruz-Diaz v. U.S. INS,

86 F.3d 330, 331-32 (4th Cir.1996) (per curiam); Canas-Segovia v. INS, 970 F.2d 599, 601-02 (9th



      19
       The Immigration Act of 1990 created an exclusion ground for any alien who has "engaged in
terrorist activity," or any "alien who the consular officer or the INS knows, or has reason to believe, is
likely to engage in terrorist activity after entry." INA §§ 212(a)(3)(B)(i)(I) and (II), 8 U.S.C. §§
1182(a)(3)(B)(i)(I) and (II). Upon the passage of the Antiterrorism and Effective Death Penalty Act
("AEDPA") in 1996, Congress expanded the category of aliens excludable as terrorists under §
212(a)(3)(B)(i) to include "representatives of a foreign terrorist organization," and "member[s] of a
foreign terrorist organization." See INA §§ 212(a)(3)(B)(i)(III) and (IV), 8 U.S.C. §§
1182(a)(3)(B)(i)(III) and (IV) (1999). Neither the 1990 Immigration Act nor AEDPA's provisions
relating to terrorists or terrorist organizations are at issue in this case. At no point in these proceedings
has the INS argued that Mazen or Fedaa falls under INA § 212(a)(3)(B)(i). Instead, as previously noted,
the Service offered evidence purporting to show Mazen's association with terrorists solely to mitigate the
immigration court's exercise of discretion in the Al Najjars' favor. Therefore, while the INA contemplates
that, under certain circumstances, terrorist loyalties may disqualify an alien for affirmative relief under the
INA, these provisions are not at issue in this case. Furthermore, given our disposition of the Al Najjars'
petition, we express no opinion whether imputed or actual terrorist opinions may disqualify an alien for
affirmative relief under the INA.
Cir.1992); Matter of S-P-, 21 I&N Dec. 486 (BIA 1996) ("Persecution for 'imputed' grounds (e.g., where one

is erroneously thought to hold particular political opinions or mistakenly believed to be a member of a

religious sect) can satisfy the 'refugee' definition."). "An asylum applicant may prevail on a theory of
'imputed political opinion' if he shows that the '[p]ersecutor falsely attribute[d] an opinion to [him], and then

persecute[d][him] because of that mistaken belief about [his] views.' " Chanchavac v. INS, 207 F.3d 584, 591

(9th Cir.2000) (quoting Canas-Segovia, 970 F.2d at 601-02).

        Even if we were to find that Saudi Arabia and the UAE would impute terrorist opinions to Mazen

and Fedaa, the Al Najjars would still be required to demonstrate that they have a "well-founded fear of

persecution" because of that imputed political opinion. The Al Najjars failed to offer any evidence of such

a well-founded fear, and they certainly have not satisfied the heavy burden on asylum applicants arguing that
the BIA erred in its factual determination that they are statutorily ineligible for asylum. Accordingly, we need
not decide whether the Al Najjars demonstrated the imputation of terrorist opinions. Instead, we review the

BIA's finding that the Al Najjars failed to demonstrate past persecution or a "well-founded fear" of future

persecution on account of such an opinion. See Elias-Zacarias, 502 U.S. at 483, 112 S.Ct. at 816 (concluding

that because the alien failed to demonstrate a "well-founded fear," the Court "need not decide whether the

evidence compels the conclusion that [the alien] held a political opinion," because "[e]ven if it does, [the

alien] still has to establish that the record also compels the conclusion that he has a 'well-founded fear' ... [of]

persecut[ion] ... because of that political opinion.") (emphasis in original).

          While the precise contours of the "well-founded fear" inquiry continue to evolve, it is

well-established that it has both an objective and subjective component. What this means is that an applicant

must demonstrate that his or her fear of persecution is subjectively genuine and objectively reasonable. See

Mgoian v. INS, 184 F.3d 1029, 1035 (9th Cir.1999); Sayaxing v. INS, 179 F.3d 515, 519-20 (7th Cir.1999)

(same); Mikhailevitch v. INS, 146 F.3d 384, 389 (6th Cir.1998) (same); Nazaraghaie v. INS, 102 F.3d 460,

462 (10th Cir.1996) (same); Ghasemimehr v. INS, 7 F.3d 1389, 1390 (8th Cir.1993) (per curiam) (same);

Guevara Flores v. INS, 786 F.2d 1242, 1249 (5th Cir.1986) ("An alien possesses a well-founded fear of

persecution if a reasonable person in her circumstances would fear persecution if she were to be returned to
her native country."). The subjective component is generally satisfied by the applicant's credible testimony

that he or she genuinely fears persecution. See Mgoian, 184 F.3d at 1035. In most cases, the objective prong

can be fulfilled either by establishing past persecution or that he or she has a "good reason to fear future
persecution." Id.

         Mazen failed to prove both the objective and subjective components of his well-founded fear based

on imputed political opinions. The record is devoid of evidence that the Emirate government has ever

detained, arrested, tortured, or otherwise harmed any suspected member of the PIJ or other Islamic terrorist
group opposed to the Israeli-Palestinian peace process, much less one who merely is alleged to have some

association with such a group. Indeed, there was no record evidence indicating that the UAE feels threatened

from terrorist acts in Israel or in any way sympathizes with the Israeli government. Instead, Department of
State Reports indicate that the UAE is a predominatingly Arab nation, with a devoutly Muslim population

and a large number of Palestinian refugees. If anything, this indicates that the UAE is likely to be

sympathetic to the plight of the Palestinians, not the Israelis. Whatever inferences may be drawn from this
Report, however, are not within our province to make, since Mazen was required to demonstrate " 'specific,

detailed facts showing a good reason to fear that he ... will be singled out for persecution.' " Faddoul, 37 F.3d

at 188. He failed to offer any proof that the Emirate government has a history of persecuting terrorists,

members of the PIJ, or any other individual with a similar ideology, much less one who is merely alleged to

have some association therewith. He likewise failed to present evidence that fear of such future suffering is
reasonable.20
         Mazen failed to establish the subjective component as well. During his testimony, when asked
whether he feared persecution in the UAE, Mazen recited only his fear of discrimination on the basis of his

Palestinian ancestry. At no time during the hearings before the IJ did Mazen testify that he "genuinely fears
persecution" in UAE on account of imputed terrorist loyalties, and there is no other record evidence indicating

that he possessed such a fear.

         The "denial of asylum may be reversed only if the evidence presented by the applicant is so powerful

that a reasonable factfinder would have to conclude that the requisite fear of persecution exists." Mazariegos,

241 F.3d at 1323-24. Mazen failed to present such evidence below. Accordingly, we cannot say that the IJ
lacked a substantial basis for its conclusion that Mazen's fears of persecution in the UAE on account of



    20
      Mazen suggests vaguely that this court should simply assume he will be persecuted because there
have been public allegations that he has had some association with the PIJ or other similar terrorist
groups. However, the law requires that Mazen demonstrate specific, detailed facts showing good reason
to fear that he will be singled out for persecution. This he has failed to do. On this record, and in light of
our deferential scope of review, we cannot conclude that the findings of the IJ and BIA were lacking
substantial support.
imputed political opinion were not well-founded.

          We likewise see no reason to disturb the IJ's finding that Fedaa's fear of persecution due to imputed

political opinions was not well-founded. Not only did she fail to present any evidence that she personally

and genuinely feared persecution due to imputed terrorist opinions, but she also failed to demonstrate that
Saudi Arabia has persecuted suspected members of the PIJ or individuals opposed to the Israeli-Palestinian

peace process, much less the spouse of a person who is merely alleged to have some association with such
a group.21 Likewise, there was no showing that suspected members of the PIJ or other similar terrorist group
will be persecuted by Saudi Arabia in the future. Accordingly, we affirm the IJ's finding that Fedaa "failed
to provide evidence that published allegations regarding her husband would subject her to persecution."

3.        Denial of Entry
          Lastly, the Al Najjars claim that they will be denied entry into the UAE and Saudi Arabia because
of their status as stateless Palestinians, which they claim constitutes persecution on account of nationality.
The IJ rejected this argument, finding that "persecution based on denial of entry was not established" as to

Fedaa or Mazen. In so doing, the IJ relied on Faddoul v. INS, 37 F.3d 185 (5th Cir.1994). In Faddoul, a

Saudi-born Palestinian argued that Saudi Arabia's denial of exit and re-entry privileges to Palestinians born
in Saudi Arabia constitutes persecution. The Fifth Circuit rejected this argument, reasoning that even though
"Saudi Arabia ... denies Palestinians certain rights enjoyed by Saudi citizens, the government does not single


     21
      The Department of State Report contained in the record tells the story of Muhammed Al-Mas'ari,
spokesman for the Committee for the Defense of Legitimate Rights ("CDLR"). The CDLR was
established in 1993 to advocate a "rigidly Islamic fundamentalist approach." DOS Report, supra, at 1253.
Among other things, CDLR spokesman, Al-Mas'ari has expressed opposition to the Saudi King and high
level government officials, as well as "opposition to peace with Israel and to Saudi support for the peace
process." Id. After Al-Mas'ari fled Saudi security forces, fifteen to twenty of his relatives and supporters
were arrested. Some were sentenced to prison terms and at least one has been executed by the Saudi
government.
                   This account prompts us to consider whether Saudi Arabia supports Israel in the
          Palestinian-Israeli clash, and to ask whether the Saudis arrested CDLR supporters for expressing
          opposition to the Israeli-Peace process. We conclude that the foregoing story is not sufficiently
          specific or telling to demonstrate either. "Although other inferences ... may be drawn [from this
          account], it is not our task to do so as long as substantial evidence supports the BIA's conclusion."
          Perlera-Escobar, 894 F.2d at 1299. An alien must demonstrate " 'specific, detailed facts showing
          a good reason to fear that he or she will be singled out for persecution.' " Faddoul, 37 F.3d at
          188. The story of the CDLR members does not satisfy such a strong showing and therefore, is
          insufficient, standing alone, to undercut the IJ's determination that Fedaa failed to demonstrate a
          well-founded fear of persecution on account of imputed political opinions. In light of the limited
          scope of our review, we are not at liberty to reject the inferences which the IJ and BIA
          accepted—i.e., that the Saudis arrested the CDLR supporters because of their opposition to the
          Saudi King and high level governmental officials—and instead to adopt the inference more
          favorable to Fedaa's position which the IJ and BIA rejected.
out Palestinians for such discriminatory treatment." Id. at 188. Instead, Saudi law grants citizenship based

solely on Saudi ancestry. The Fifth Circuit reasoned that Saudi Arabia's "method of conferring citizenship

does not amount to persecution" of Palestinians because all non-Saudis are subject to the same entry and exit

restrictions. Id. at 189.

        Fedaa's claim of persecution based on a denial of entry mirrors Faddoul's. She asserts that because

she is of Palestinian ancestry, she will be denied citizenship and/or entry into Saudi Arabia, which constitutes

persecution under the Act. As Faddoul recognizes, however, Saudi law grants citizenship solely based on

ancestry. This means that the Saudi government does not single out Palestinians for discriminatory treatment.

Thus, such treatment does not amount to persecution under the INA. See id.

        Although Fedaa is not legally entitled to become a Saudi citizen, the Saudis permit nonimmigrant

resident refugees to retain Saudi re-entry visas if they return to the country at least every six months. Fedaa

procured a Saudi re-entry visa prior to coming to the United States, and since she has been here, she has failed
to follow the visa's conditions which caused it to expire. The cancellation of Fedaa's visa had nothing to do
with her Palestinian ancestry; it was caused by Fedaa's failure to follow the terms of her visa. Now that her
visa is expired, Fedaa's ability to return to Saudi Arabia is contingent on Saudi Arabia's generally applicable

policies concerning nonimmigrant refugees. There has been no evidence that these policies single out

Palestinian refugees for discriminatory treatment. Instead, testimony offered to the IJ indicates that if Fedaa's
entry were sponsored by an employer, like that of other non-Saudis, she could obtain a work permit and return

to Saudi Arabia, regardless of her ancestry. The significant fact about the instant record is that Fedaa has

failed to demonstrate that if she is denied such a visa, it will be because of her Palestinian ancestry. Indeed,

there is nothing in the record to indicate that Saudi Arabia will deny Fedaa an entry visa because she is of

Palestinian descent.

        To reverse a determination that an alien is statutorily ineligible for asylum, there must be record

evidence that is so compelling that a reasonable factfinder would be compelled to reach a conclusion contrary

to that of the BIA. Here, we have not been presented with any evidence that the Saudis will deny Fedaa entry,
or that if such a denial occurred it would be due to her nationality. Therefore, we find substantial, reasonable,

and probative evidence supporting the IJ's conclusion that Fedaa failed to establish a "well-founded fear" that

she would be denied entry on account of her nationality.
         With respect to Mazen's denial of entry claim, we likewise find substantial evidence supporting the
IJ's conclusion that persecution on this basis was not established. Much like Saudi Arabia, the UAE grants

citizenship based on ancestry and/or marriage. Neither Mazen nor his family is eligible to become citizens

of the UAE, since they are of Palestinian origin. There are no formal procedures for accepting refugees into

the UAE. See DOS Report, supra, at 1277. Nonetheless, Mazen testified that nonimmigrant refugees may

receive temporary residence permits from the Emirate government.
          Mazen's siblings have procured temporary residence permits from the Emirate government and reside

in the UAE at this time. Further, Mazen's father worked for the Ministry of Education in the UAE for over

twenty-years, and his parents presently reside in the UAE at least one-half of the year utilizing temporary
residence permits. Mazen failed to explain why he would be ineligible for such a permit. Moreover, he has

failed to offer any evidence that the Emirate government has ever, or will ever, deny temporary resident

permits on the basis of Palestinian ancestry. Not only do Mazen's Palestinian parents and siblings possess

such documents, but Mazen himself had such a temporary permit before he moved to the United States. For
the foregoing reasons, we find substantial evidence supporting the IJ's determination that Mazen's fear that
he will be denied entry into the UAE on account of his nationality is not well-founded.22

E.        Withholding of Deportation
          We have held that "reasonable, substantial and probative evidence in the record considered as a

whole," see 8 U.S.C. § 1105a(a)(4), supports the BIA's denial of asylum to the Al Najjars. Where "an

applicant is unable to meet the 'well-founded fear' standard for asylum, he is generally precluded from

qualifying for either asylum or withholding of deportation." Nkacoang v. INS, 83 F.3d 353, 355 (11th

Cir.1996); Guevara Flores v. INS, 786 F.2d 1242, 1250 (5th Cir.1986) ("[T]he evidentiary burden for

establishing entitlement to withholding of deportation should be greater than that imposed on aliens who seek
asylum."). The Al Najjars have not explained why the general rule is inapplicable to them. Because the Al

Najjars failed to demonstrate a "well-founded fear of persecution" sufficient to support an asylum claim, the
BIA properly found that the Al Najjars were unable to satisfy the greater burden attending a request for

withholding of removal.

F.        Asylum & Withholding Testing Countries


     22
      To the extent that the Al Najjars contend that they will be denied entry into the UAE and Saudi
Arabia on account of imputed terrorist opinions, we likewise reject this argument, as there is no record
evidence that the UAE and Saudi Arabia have ever, or will ever, exclude individuals with such opinions.
Accordingly, we find substantial, probative evidence supporting the BIA's finding that the Al Najjars
failed to demonstrate persecution on such a ground.
        Next, the Al Najjars argue that they are natives of Palestine and that the BIA abused its discretion

in determining that the UAE and Saudi Arabia were the appropriate countries for consideration of their
asylum and withholding claims. The Al Najjars contend that they are stateless and argue that the IJ should

have tested their petitions by reference to Israel, the country with political control over their homeland in

Palestine.

        The statutory methodology for determining the potential country of deportation is different from that

utilized to pinpoint the asylum testing country. Compare 8 U.S.C. § 1101(a)(42)(A), with 8 U.S.C. § 1253(a)

(1995) (repealed by IIRIRA § 307(a), now codified at INA § 241, 8 U.S.C. § 1231(b)). Because these

statutory provisions contemplate different procedures, we address the argument as to asylum and withholding
separately.

        Beginning with the Al Najjars' asylum claims, the INS contends that Emirate and Saudi residence was

appropriate because a "refugee" for purposes of asylum is tested by reference to the "country of such person's
nationality, or in the case of a person having no nationality, ... any country in which such person last
habitually resided." 8 U.S.C. § 1101(a)(42)(A). Since the Al Najjars repeatedly asserted they were stateless

Palestinians, the Service argues that the BIA was required by § 1101(a)(42)(A) to test their asylum claims
by reference to the country in which they "last habitually resided." The Al Najjars counter that their
nationality is Palestinian and, therefore, that Israel should have been designated as the asylum testing country.
         "[S]tatelessness alone does not warrant asylum," as all asylum applicants must demonstrate the same

well-founded fear of persecution under INA § 101(a)(42)(A). See Faddoul, 37 F.3d at 190. Indeed, the INA

expressly contemplates that there will be asylum applicants with a "nationality," and those with "no

nationality." See 8 U.S.C. § 1101(a)(42)(A). In the case of an applicant with "no nationality," section

1101(a)(42)(A) tests the petition by reference to the country of "last habitual residence." See id. This means

that where an applicant is stateless, the "well-founded fear" inquiry may be directed to the individual's "last

habitual residence," and not the country of the alien's "nationality."
         Before the BIA and IJ, the Al Najjars consistently argued that they were stateless Palestinians, and

we will not permit them to interpose a different argument on appeal. See 8 U.S.C. § 1105a(c). Thus, to the

extent that the Al Najjars now argue in their brief to this court and in oral argument that their asylum claim
should be tested by reference to Israel, we refuse to consider this argument because it was not raised below.23

We will, however, consider the other articulation of the Al Najjars' argument which was argued before the

immigration courts: whether the IJ improperly identified the UAE and Saudi Arabia as the Al Najjars' "last
habitual residence."

         The "last habitual residence" designation is a question of fact. As such, we review this conclusion

under a deferential substantial evidence test. See Mazariegos, 241 F.3d at 1323-24. The IJ made implicit,

but not explicit, findings on the question of "last habitual residence." We find substantial record evidence
supporting these implicit findings.

         Although Fedaa is of Palestinian ancestry, she was born in Saudi Arabia and lived there with her

parents and siblings for twenty-three years before coming to the United States. Fedaa attended secondary
school and college in Saudi Arabia. In fact, other than her residence in Tampa, Florida, Fedaa has lived in
no other country. Furthermore, almost every living member of Fedaa's close family presently resides in

Riyadh, Saudi Arabia. Thus, we readily conclude that there is substantial evidence supporting the IJ's
determination that Saudi Arabia is Fedaa's "last habitual residence."
         As for Mazen, he was born in Palestine and lived there for only one year before moving to Saudi

Arabia and residing there for thirteen years with his parents and five siblings. Thereafter, Mazen moved to
Egypt, living there for eight years. After completing his bachelor's degree at a university in Egypt, Mazen
moved to the UAE in 1979. He lived in the UAE until 1981, working for a consulting firm in a construction
business in Ajman, UAE. Upon leaving the UAE, Mazen ventured to the United States to commence his
master's work in North Carolina.

         At the hearing before the IJ, Mazen's attorney stated that he was offering evidence regarding the UAE

as relevant to the "issue of political asylum, because that's his last area of habitual abode." Indeed, before the



    23
       The Al Najjars claim, raised for the first time on appeal, that Israel should have been used as the
asylum testing country, was not raised below and is belied by their position before the immigration
courts. Before the IJ, the Al Najjars consistently asserted that they were stateless Palestinians with legal
residency rights in no country in the world. In their petitions for asylum, suspension, and withholding,
both Fedaa and Mazen listed their "Citizenship" as "Stateless" and before the IJ, the Al Najjars' attorney
stressed the fact that neither Fedaa or Mazen had legal citizenship rights anywhere in the world. After the
IJ designated the UAE and Saudi Arabia as the proper asylum testing countries under the statute, the Al
Najjars appealed to the BIA and did not in any way challenge the IJ's designation of the UAE and Saudi
Arabia as the asylum testing countries. Not only did the Al Najjars fail to raise, or even vaguely argue,
this issue of Israeli "nationality" below—which is enough to preclude consideration of this argument in
the court of appeals—but this argument is wholly inconsistent with their position of statelessness, which
they unwaveringly adhered to in the immigration courts.
IJ and BIA, Mazen never contested the designation of the UAE as his "last habitual residence." Despite this,

Mazen asks us to entertain his complaints on this issue. We will not consider arguments raised for the first

time on appeal. See 8 U.S.C. § 1105a(c); Asencio v. INS, 37 F.3d 614, 615-16 (11th Cir.1994) (per curiam)

("Under § 106(c) of the Act, 8 U.S.C. § 1105a(c), a court lacks jurisdiction to consider a claim which has not

first been presented to the Board, as an alien must exhaust the administrative remedies available to him prior

to obtaining judicial review."); Ka Fung Chan v. INS, 634 F.2d 248, 258 (5th Cir.1981). Moreover, an alien

may not contest a designation on appeal which he invited and acquiesced in below. Accordingly, we reject

the Al Najjars' contentions that the UAE and Saudi Arabia were improperly designated as their "last habitual
residence" and affirm the IJ's designations.

         As for the IJ's designation of Saudi Arabia and the UAE as the appropriate countries of removal under

§ 1253(a),24 we likewise affirm. Section 1253 "authorize[d] the Attorney General to specify the country to
which the alien will be sent," once the alien's designation fails or the alien refuses to designate such a country.

Ademi v. INS, 31 F.3d 517, 520 (7th Cir.1994). The Attorney General's discretion under § 1253(a), which

has been delegated to the Board, see 8 C.F.R. § 3.1(d), is to be aided by seven statutory guidelines, see 8

U.S.C. § 1253(a).
         While § 1253(a) gives the alien the power initially to designate the deportation country, when that
designation fails or the alien refuses to specify such a country, the provision reposes very broad discretion

in the Board to designate the removal country. See Ademi, 31 F.3d at 520-21. Here, the Al Najjars did not

exercise their right to designate the country of deportation initially, so the immigration courts made this
designation for them under § 1253(a). This procedure was mandated by § 1253(a), and we find no error here.



    24
       This provision designates the countries to which an alien may be deported, giving each alien the
right initially to designate the deportation country, and if "the country designated by the alien fails ... [the]
deportation of such alien shall be directed to any country of which such alien is a subject, national, or
citizen if such country is willing to accept him into its territory. If the government of such country fails
finally to advise the Attorney General or the alien within three months following the date of original
inquiry, or within such other period as the Attorney General shall deem reasonable ... then such
deportation shall be directed by the Attorney General within his discretion and without necessarily giving
any priority or preference because of their order as herein set forth either—(1) to the country from which
such alien last entered the United States; (2) to the country in which is located the foreign port at which
such alien embarked for the United States or for foreign contiguous territory; (3) to the country in which
he was born; (4) to the country in which the place of his birth is situated at the time he is ordered
deported; (5) to any country in which he resided prior to entering the country from which he entered the
United States; (6) to the country which had sovereignty over the birthplace of the alien at the time of his
birth; or (7) if deportation to any of the foregoing places or countries is impracticable, inadvisable, or
impossible, then to any country which is willing to accept such alien into its territory." 8 U.S.C. §
1253(a).
         The Al Najjars' contentions that "statelessness" somehow alters the removal country designation are

without merit. Instead, § 1253(a) clearly defines the procedure to be followed in all cases, without reference
to statelessness. Where, for any reason, the alien refuses to designate the removal country, the designation

is committed to the Board to be determined in accordance with seven statutory guidelines. See 8 U.S.C. §

1253(a). We find that there was no abuse of discretion in designating the UAE and Saudi Arabia as the

removal countries; there is substantial evidence in the record as a whole demonstrating Fedaa's and Mazen's
nexus to these countries. Accordingly, we reject the Al Najjars' argument that the removal countries were

improvidently designated under § 1253(a).

        For the first time at oral argument, the Al Najjars cited Kuhai v. INS, 199 F.3d 909 (7th Cir.1999),

Andriasian v. INS, 180 F.3d 1033 (9th Cir.1999), and Kossov v. INS, 132 F.3d 405 (7th Cir.1998), to support

their contention that the IJ improperly designated the asylum and deportation testing countries. In Kuhai,

Kossov, and Andriasian, the immigration courts did not give the aliens adequate notice of the designated

removal country and, as a result, the applicants were deprived of an opportunity to offer statutorily required,

country-specific evidence necessary to establish eligibility for relief under the INA. See Kuhai, 199 F.3d at

912-14 ("Despite the fact that neither party briefed the issue, the Board [sua sponte] modified the order of

the immigration judge to change Kuhai's country of deportation from Uzbekistan to Ukraine."); Andriasian,

180 F.3d at 1041 (reversing, as violative of due process, the BIA's affirmance of the IJ's decision to adopt,

after the close of all evidence, an additional country of deportation); Kossov, 132 F.3d at 407-08 (reversing,

as violative of due process, a husband and wife's consolidated deportation proceedings because "both the
hearing before the IJ and BIA's review concentrated almost exclusively on Latvia ... [y]et the order itself

deports the Kossovs to Russia, not Latvia.").        Kuhai, Kossov, and Andriasian address immigration

proceedings that do not afford adequate notice regarding changes in the country of deportation. Inadequate

notice might raise due process concerns by depriving an alien of his or her opportunity to mount a case for

relief insofar as asylum and withholding require an alien to establish the necessary country-specific showings.

See 8 U.S.C. § 1101(a)(42)(A) (requiring proof of a "well-founded fear of persecution" on account of a

statutorily protected factor in the country of the alien's nationality or "last habitual residence"); 8 U.S.C. §

1253(a) (requiring that an alien demonstrate to the satisfaction of the Attorney General that his or her "life
or freedom would be threatened in such country on account of race, religion, nationality, membership in a

particular social group, or political opinion").
          In the instant appeal, the Al Najjars were not denied the opportunity to contest the proposed country

of deportation or "last habitual residence" designations. To the contrary, there was ample notice and

opportunity to adduce evidence. Thus, unlike Kuhai, Kossov, and Andriasian, the Al Najjars' proceedings

involved no lack of notice that the UAE and Saudi Arabia, respectively, were the appropriate petition-testing

countries. Accordingly, the Al Najjars' cases involve no such due process concerns.25

G.        Suspension of Deportation
          Fedaa argues that the BIA erred in denying her request for suspension of deportation on the ground

that she failed to demonstrate extreme hardship. Mazen argues that the BIA erred in concluding that he failed
to demonstrate the continuous physical presence element of his suspension claim.

          Section § 244(a)(1) of the INA, 8 U.S.C. § 1254(a)(1), which was repealed by IIRIRA § 308(b)(7),26
governs Fedaa's and Mazen's suspension applications. In order to be eligible for suspension of deportation
under § 244(a)(1) of the Act, an applicant must establish that: (1) he or she "has been physically present in

the United States for a continuous period of not less than seven years immediately preceding the date of such
application;" (2) "during all of such period he was and is a person of good moral character;" and (3) he or she

"is a person whose deportation would, in the opinion of the Attorney General, result in extreme hardship to
the alien or to his spouse, parent, or child, who is a citizen of the United States or an alien lawfully admitted
for permanent residence." 8 U.S.C. § 1254(a)(1). Even if an alien establishes statutory eligibility for

suspension under INA § 244, the Attorney General possesses the "unfettered discretion" to deny such an

application. See INS v. Yueh-Shaio Yang, 519 U.S. 26, 30, 117 S.Ct. 350, 352, 136 L.Ed.2d 288 (1996) ("We

have described the Attorney General's suspension of deportation under a related and similarly phrased

provision of the INA as 'an act of grace' which is accorded pursuant to her 'unfettered discretion' ") (quoting

Jay v. Boyd, 351 U.S. 345, 354, 76 S.Ct. 919, 925, 100 L.Ed. 1242 (1956)); Tefel v. Reno, 180 F.3d 1286,



     25
      Before the IJ, Mazen's attorney conceded that the UAE was Mazen's "last habitual residence." See
A.R. at 1286. And, as to Fedaa, there is no doubt that Saudi Arabia is the proper asylum and
deportation-testing country because, other than her decade hiatus in Florida, Fedaa has not resided
anywhere in the world except Saudi Arabia, and her entire family still lives there. The Al Najjars'
strategy before the IJ and BIA was to insist that they were stateless Palestinians; however, as noted
above, statelessness does not obviate the necessity of designating a country of deportation or "last
habitual residence." Thus, to the extent the Al Najjars conceded and/or did not contest these country
designations below, they will not be permitted to raise this argument for the first time on appeal. See 8
U.S.C. § 1105a(c) (repealed); Asencio, 37 F.3d at 615-16; Ka Fung Chan, 634 F.2d at 258.
     26
      The new version is INA § 240A, 8 U.S.C. § 1229b, under which "suspension of deportation" is now
referred to as "cancellation of removal." See IIRIRA § 304(a) (placing suspension relief in INA § 240A).
1301 (11th Cir.1999) ("the Attorney General possesses broad discretion in awarding suspension of

deportation"), cert. denied, 530 U.S. 1228, 120 S.Ct. 2657, 147 L.Ed.2d 272 (2000). The applicant for

suspension bears the burden of demonstrating both statutory eligibility and that the equities merit a favorable

exercise of discretion. See 8 C.F.R. 240.64(a) (2001).

        The BIA affirmed the IJ's denial of suspension to Fedaa, finding that she failed to demonstrate the

necessary element of extreme hardship. In Mazen's case, the BIA affirmed the IJ's pretermittance of his

suspension application on the ground that Mazen could not establish "continuous physical presence." The

Al Najjars ask us to review these decisions, but before doing so, we must inquire into our jurisdiction.
         IIRIRA commands that in the case of a transitional alien "there shall be no appeal of any
discretionary decision under section 212(c), 212(h), 212(j), 244, or 245 of the Immigration and Nationality

Act." IIRIRA § 309(c)(4)(E), reprinted in 8 U.S.C. § 1101 (history) (1999). Section 309(c)(4)(E) does not

preclude our review of all decisions under § 244 of the INA, but applies only to "any discretionary decision"
under the enumerated provisions. Thus, the question is whether determinations as to "extreme hardship" and

"continuous physical presence" constitute "discretionary decision[s]" within the meaning of IIRIRA §
309(c)(4)(E). These are questions of first impression in this Circuit.

        As to the "extreme hardship" prong, the Supreme Court has made it clear that the "Attorney General
and his delegates have the authority to construe 'extreme hardship' narrowly should they deem it wise to do

so." INS v. Jong Ha Wang, 450 U.S. 139, 145, 101 S.Ct. 1027, 1031, 67 L.Ed.2d 123 (1981) (per curiam);

see also INS v. Phinpathya, 464 U.S. 183, 195, 104 S.Ct. 584, 592, 78 L.Ed.2d 401 (1984) ("In INS v. Wang,

we rejected a relaxed standard for evaluating the 'extreme hardship' requirement as impermissibly shifting

discretionary authority from INS to the courts."). This indicates that the Court views this element as
discretionary. Before IIRIRA, we likewise viewed the "extreme hardship" element as discretionary insofar

as we consistently reviewed such determinations for abuse of discretion only—instead of employing a

substantial evidence test. See, e.g., Prado-Gonzalez v. INS, 75 F.3d 631, 632 n. 1 (11th Cir.1996) (per

curiam); Gomez-Gomez v. INS, 681 F.2d 1347, 1349 (11th Cir.1982); Aguilar v. INS, 638 F.2d 717, 719 (5th

Cir.1981) (per curiam).
        All of the Circuits that have examined this issue have concluded that the determination of "extreme

hardship" under INA § 244 is a discretionary decision that the transitional rules insulate from direct judicial

review. See, e.g., Escalera v. INS, 222 F.3d 753, 755-56 (10th Cir.2000) (concluding that IIRIRA §
309(c)(4)(E) divests the court of appeals of jurisdiction to review a determination that the alien failed to

demonstrate "extreme hardship"); Bernal-Vallejo v. INS, 195 F.3d 56, 63 (1st Cir.1999) (" 'extreme hardship'

determination is a discretionary decision barred from judicial review by § 309(c)(4)(E)"); Moosa v. INS, 171

F.3d 994, 1012-13 (5th Cir.1999) ("denials of suspension based on the INS § 244 element of 'extreme

hardship' are discretionary decisions, which IIRIRA § 309(c) precludes us from reviewing"); Kalaw v. INS,

133 F.3d 1147, 1152 (9th Cir.1997) ("the transitional rules operate to remove direct judicial review of BIA

determinations of 'extreme hardship' "). In light of our existing precedent and the sound reasoning of our
sister Circuits, we likewise conclude that in transitional cases, "extreme hardship" under INA § 244 is a

discretionary decision that IIRIRA § 309(c)(4)(E) bars from judicial review. Accordingly, we have no
jurisdiction to review the BIA's determination that Fedaa failed to demonstrate "extreme hardship" and

decline her request to review the denial of her suspension claim on this ground.

        Turning now to the "continuous physical presence" requirement on which the BIA affirmed the denial
of Mazen's suspension application, we inquire into whether this was also a "discretionary decision" within

the meaning of § 309(c)(4)(E). In Kalaw v. INS, 133 F.3d 1147, 1151 (9th Cir.1997), the Ninth Circuit

examined this question, reasoning that:
        [C]ontinuous physical presence[] must be determined from the facts, not through an exercise of
        discretion. Either the petitioner has been continuously present in the United States for seven years
        or the petitioner has not. There are legal standards guiding this inquiry, see, e.g., Rosenberg v. Fleuti,
        374 U.S. 449, 462, 83 S.Ct. 1804, 1812, 10 L.Ed.2d 1000 (1963) (brief, casual, and innocent
        departures from the United States do not break a period of continuous physical presence), and we
        have reversed the BIA's determination when it applied the wrong standard, see, e.g., Castrejon-
        Garcia v. INS, 60 F.3d 1359 (9th Cir.1995); Kamheangpatiyooth v. INS, 597 F.2d 1253 (9th
        Cir.1979).... Thus, the transitional rules of judicial review provided in IIRIRA §§ 309(c)(4)(E) ...
        do not remove appellate jurisdiction over an alien's challenge to the BIA's denial of an application
        for suspension of deportation solely on this ground.

Similarly, in Bernal-Vallejo, the First Circuit found that "the determination of whether the seven year

continuous presence requirement has been met is subject to legal standards that guide the inquiry" and is thus,

"non-discretionary" within the meaning of § 309(c)(4)(E). 195 F.3d at 62. As Kalaw and Bernal-Vallejo

demonstrate, the determination of continuous physical presence is not subject to the agency's discretion, but

is a matter of applying the law to the facts of the case. See also Gonzalez-Torres v. INS, 213 F.3d 899, 901

(5th Cir.2000) (interpreting the continuous physical presence requirement and the new stop-time provisions

of IIRIRA not as "matter[s] of agency discretion, but involv[ing] application of the law to factual

determinations"). Accordingly, the "continuous physical presence" element of INA § 244 is not a
"discretionary decision" under IIRIRA § 309(c)(4)(E), and we may review the BIA's denial of Mazen's
suspension application on this ground.

         The BIA reasoned that Mazen's suspension petition was properly pretermitted by the IJ because
Mazen failed to establish the required seven years of continuous physical presence. The BIA found that

Mazen entered the United States on December 8, 1984, and an OSC was issued against him on April 19,

1985. Because an alien's physical presence clock stops when he is served with an OSC, the Board concluded

that Mazen was ineligible to apply for suspension for failure to establish the requisite seven years.

         We agree with the BIA. Before IIRIRA, the time an alien spent in deportation proceedings counted
toward the physical presence requirement. However, IIRIRA enacted a "stop time" provision providing that

the period of continuous physical presence would be deemed to end once the alien was served with a notice
to appear for removal proceedings or at which time the alien committed a criminal offense described in INA

§ 244A(d)(1). See IIRIRA § 305(c)(5); Tefel, 180 F.3d at 1289 (citing 8 U.S.C. § 1229b(d)(1)).

Subsequently, Congress promulgated the Nicaraguan and Central American Relief Act, see Pub.L. 105-100,

111 Stat. 2160 (1997) ("NACARA"), which, among other things, amended IIRIRA § 309(c)(5) to broaden

the phrase "notices to appear" to encompass "orders to show cause" as well, see NACARA § 203(f), and

specifically to make NACARA's amendments effective as if originally enacted with IIRIRA.27 See Tefel, 180

F.3d at 1293. In Tefel v. Reno, 180 F.3d 1286, 1293 (11th Cir.1999), cert. denied., 530 U.S. 1228, 120 S.Ct.

2657, 147 L.Ed.2d 272 (2000), we interpreted IIRIRA § 305(c)(5), as amended by NACARA § 203, to mean
that the continuous physical presence clock starts upon the issuance of a "notice to appear" or an "order to

show cause" and, thus, "the stop-time provision applies to aliens who were facing deportation and/or had
applied for suspension of deportation before IIRIRA's enactment."

         Under the reasoning of Tefel, Mazen's physical presence clock stopped when he was served with an

order to show cause in April 1985 upon the commencement of his removal proceedings. See id. We agree



    27
      INA § 240A(d)(1), 8 U.S.C. § 1229b(d)(1) (2000) provides that:

                [A]ny period of continuous physical residence or continuous physical presence in the
                United States shall be deemed to end when the alien is served a notice to appear ... or
                when the alien has committed an offense referred to in section 1182(a)(2) of this title ...

         And, IIRIRA § 305(c)(5), as amended by NACARA § 203(f), provides that:

                Subject to subparagraphs (B) and (C), paragraphs (1) and (2) of section 240A(d) of the
                Immigration and Nationality Act [section 1229b(d) of this title] (relating to continuous
                physical presence) shall apply to orders to show cause ... issued before, on, or after the
                date of the enactment of this Act.
with the BIA that Mazen has proved continuous physical presence only from December 5, 1984, to April

1985, and therefore, that he has failed to establish an essential element of his suspension claim.
        When recalendaring Mazen's deportation proceedings in 1996, the INS issued a Form I-261 to

supplement the factual allegations contained in the 1985 OSC. Accordingly, the instant deportation

proceedings stem from the 1985 OSC and were merely supplemented with additional allegations in 1996.

To the extent that Mazen argues that his stop-time clock was merely suspended and restarted in June 1986
when the 1985 deportation proceedings were administratively closed, we reject his argument.

         In In re Mendoza-Sandino, Int. Dec. 3426 (BIA 2000), a majority of the en banc BIA interpreted

INA 240A(d)(1), 8 U.S.C. § 1229b(d)(1), to mean "that the continuous physical presence clock does not start
anew after the service of an Order to Show Cause." The Board based this interpretation on the statute's

language, title and history. The BIA reasoned that while § 240A(d)(1) states that an alien's period of

continuous physical presence in the United States "shall be deemed to end when the alien is served" with a

charging document, subsection (d)(2) states that when an alien departs the United States for more than 90

days the alien "shall be deemed to have failed to maintain continuous physical presence." See INA §

240A(d), 8 U.S.C. § 1229b(d) (emphasis added). Mendoza found that use of the word "end" in subsection

(d)(1) and "fail[ ] to maintain" in (d)(2) demonstrates Congress' intent to restart the seven-year clock upon

certain events, such as an alien's reentry into the United States after an absence in excess of 90 days, but that
Congress did not intend to restart the clock after the alien had been served with an OSC or notice or appear.

Instead, the BIA found that "under section 240A(d)(1), such service is deemed to end an alien's presence
completely." Thus, "a reading of section 2450A(d)(1) that would allow an alien to accrue a new period of
continuous physical presence after the service of a charging document is not supported by the language of

either section 240A(d)(1) or (2)."

        Where the BIA's interpretation of the INA is reasonable and consistent with the plain language of the

statute, we are obliged to defer to the Board's interpretation. See INS v. Aguirre-Aguirre, 526 U.S. 415, 424,

119 S.Ct. 1439, 1445-46, 143 L.Ed.2d 590 (1999). After examining the statute, the BIA opinion, and the

well-reasoned decisions of our sister Circuits on this issue, we too find that Mendoza is reasonable and

consistent with the statute's language and legislative history and we therefore defer to the BIA's interpretation

of § 240A(d)(1) to reject Mazen's claim. Accord McBride v. INS, 238 F.3d 371, 374-77 (5th Cir.2001);

Afolayan v. INS, 219 F.3d 784, 788-89 (8th Cir.2000). See also Ram v. INS, 243 F.3d 510, 518 (9th Cir.2001)
("hold[ing] that an alien does not begin a new period of continuous physical presence after being served with

an OSC").

H.      Motions to Remand
        Lastly, the Al Najjars argue that the BIA committed reversible error in denying their motions to

remand. The Al Najjars submitted two such motions to the BIA, and both were denied.
        First, on November 7, 1996, the Al Najjars filed a "Motion to Remand Case to Immigration Judge,"

arguing that a new hearing was warranted because the IJ erred in pretermitting Mazen's application for

suspension of deportation. In the motion, the Al Najjars argued that the IJ's legal error in applying Matter

of N-J-B-, 21 I&N Dec. 812, 1997 WL 107593 (BIA 1997), tainted not only the IJ's consideration of Mazen's

suspension, asylum, and withholding claims, but also Fedaa's similar claims. Thus, the Al Najjars requested

that their consolidated proceedings be remanded to the IJ for a new hearing. The BIA denied this motion,
stating that "given our disposition of this appeal, the respondent's November 7, 1997, motion to remand the
instant case, for a hearing on the relief of suspension of deportation, is denied." Because we affirm the BIA's

decision to deny Mazen's suspension application, see supra at II., G., we likewise affirm the BIA's denial of

the motion to remand on this ground.

        On June 19, 1999, the Al Najjars submitted a second motion to remand. This motion requested the
BIA to remand so that the IJ could consider the Al Najjars' claims under Article 3 of the United Nations
Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment ("CAT" or

"the Convention"), June 26, 1987, S. Treaty Doc. No. 100-200 (1988), 1465 U.N.T.S. 85, which is
implemented through the Foreign Affairs Reform and Restructuring Act ("FARR"), Pub.L. No. 105-277,112
Stat. 2681, 2681-821 (1999). The BIA denied this motion as well, reasoning that because the Al Najjars

failed to meet the prima facie standard for asylum, they could not demonstrate eligibility for relief under

CAT.
         Under 8 C.F.R. § 3.1(d) (1999), the "Board may return a case to the Service or Immigration Judge
for such further action as may be appropriate, without entering a final decision on the merits of the case."

While § 3.1(d) authorizes the BIA to order a remand, courts generally look at the substance of such a motion

to determine how it should be scrutinized on appeal. If a motion to remand "simply articulates the remedy

requested by an appeal, [it is] treat[ed ] as part of the appeal" and not as a motion to reopen or reconsider.

Matter of Coelho, 20 I&N Dec. 464, 471 (BIA 1992). Conversely, if a motion to remand seeks to introduce
evidence that has not previously been presented, it is generally treated as a motion to reopen under 8 C.F.R.

§ 3.2(c). See id.; see also Saiyid v. INS, 132 F.3d 1380, 1383 n. 3 (11th Cir.1998) ("Courts customarily treat

motions to remand as motions to reopen under 8 C.F.R. § 3.2"); Mansour v. INS, 230 F.3d 902, 907 n. 2 (7th

Cir.2000) (Because the alien's "request was 'essentially a motion to reopen proceedings to present additional

evidence and apply for new relief,' " the court "analyze[d] his request as a motion to reopen."); Lara v.

Trominski, 216 F.3d 487, 499 n. 13 (5th Cir.2000) (same); Varela v. INS, 204 F.3d 1237, 1239 n. 4 (9th

Cir.2000) ("A motion to reopen is the correct motion to file when seeking to present new facts not already

in evidence."). Where the motion is treated as one to reopen, the pleading should be subjected to the

substantive requirements for such a motion. See Matter of Coelho, supra, at 471.

          In this instance, the Al Najjars' motion to remand under CAT is in the nature of a motion to reopen

because the Al Najjars requested additional proceedings to present new evidence regarding their eligibility

for relief under CAT. Accordingly, we will analyze it as such on appeal.28 See Mansour, 230 F.3d at 907 n.

2; Saiyid, 132 F.3d at 1383 n. 3; Varela, 204 F.3d at 1239 n. 4; Lara, 216 F.3d at 499 n. 13.

1.        Judicial Review of a Motion to Reopen
          The authority for motions to reopen "derives solely from regulations promulgated by the Attorney

General." INS v. Doherty, 502 U.S. 314, 322, 112 S.Ct. 719, 724, 116 L.Ed.2d 823 (1992). Under 8 C.F.R.

§ 3.2(c), the Attorney General has commanded that a "motion to reopen proceedings shall not be granted

unless it appears to the Board that evidence sought to be offered is material and was not available and could
not have been discovered or presented at the former hearing." The provision is "framed negatively," by
"direct[ing] the Board not to reopen unless certain showings are made. It does not affirmatively require the

Board to reopen the proceedings under any particular condition. Thus, the regulations may be construed to

provide the Board with discretion in determining under what circumstances proceedings should be reopened."

INS v. Abudu, 485 U.S. 94, 105, 108 S.Ct. 904, 912, 99 L.Ed.2d 90 (1988) (quoting Jong Ha Wang, 450 U.S.

at 144 n. 5, 101 S.Ct. at 1031 n. 5). Indeed, under the applicable regulations, "the Attorney General has

'broad discretion' to grant or deny such motions." Doherty, 502 U.S. at 323, 112 S.Ct. at 724. As such, we

employ a very deferential abuse of discretion standard in reviewing the BIA's decision on a motion to reopen

"regardless of the underlying basis of the alien's request" for relief. Id., 112 S.Ct. at 725; see also Mansour,


     28
      This determination is not intended in any way to affect § 3.2(c)(2)'s limitation that "a party may file
only one motion to reopen deportation" proceedings, as our determination that the CAT motion was in the
nature of a motion to reopen is merely for purposes of appellate review.
230 F.3d at 906-07 ("review[ing] the BIA's decision not to reopen the case under the C[AT]... for abuse of
discretion").

          At a minimum, there are at least three independent grounds upon which the Board may deny a

motion to reopen: 1) failure to establish a prima facie case; 2) failure to introduce evidence that was material

and previously unavailable; and 3) a determination that despite the alien's statutory eligibility for relief, he

or she is not entitled to a favorable exercise of discretion. See Doherty, 502 U.S. at 323, 112 S.Ct. at 725

(citing Abudu, 485 U.S. at 104-105, 108 S.Ct. at 911-12).

          Here, the BIA denied the motion on the ground that the Al Najjars failed to demonstrate a prima facie
case for protection under CAT. The BIA found that, because the Al Najjars failed to demonstrate a

"well-founded fear of persecution" sufficient to support an asylum claim, they could not satisfy the "heavy

burden" of demonstrating CAT eligibility.

2.        Heavy Burden
          First, the Al Najjars argue that the BIA improperly employed a "heavy burden" standard of review

which merits reversal. We disagree.

          In utilizing a "heavy burden," the BIA cited INS v. Abudu, 485 U.S. 94, 110, 108 S.Ct. 904, 914, 99

L.Ed.2d 90 (1988). In Abudu, the Supreme Court analogized the burden on an applicant seeking to reopen

to that imposed on a criminal defendant seeking a new trial "on the basis of newly discovered evidence, as

to which courts have uniformly held that the moving party bears a heavy burden." Id. at 110, 108 S.Ct. at

914. The implication of this analogy, the reasoning of Abudu, and the fact that the regulations "plainly

disfavor" motions to reopen all support the BIA's imposition of a "heavy burden." See id.; see also Matter

of Coelho, supra, at 471-72 (explaining that "a party seeking reopening bears a 'heavy burden' ").

          The Al Najjars contend that 8 C.F.R. § 208.18(b)(2) (2001), which governs motions to reopen under

CAT, articulates a much more deferential standard than the "heavy burden" and, therefore, the BIA erred in

deciding their motion.29 The Al Najjars' interpretation of § 208.18(b)(2), as abrogating the heavy burden


     29
      8 C.F.R. § 208.18(b)(2) states:

                           An alien under a final order of deportation, exclusion, or removal that became
                  final prior to March 22, 1999 may move to reopen proceedings for the sole purpose of
                  seeking protection under § 208.16(c). Such motions to reopen shall be governed by [8
                  C.F.R.] §§ 3.23 and 3.2 of this chapter, except that the time and numerical limitations on
                  motions to reopen shall not apply and the alien shall not be required to demonstrate that
                  the evidence sought was unavailable and could not have been presented at the former
                  hearing. The motion to reopen shall not be granted unless:
articulated in Abudu and Matter of Coelho, is unpersuasive. They point to nothing in § 208.18(b)(2) which

alters this burden of proof. Accordingly, we reject the Al Najjars' contention and affirm the imposition of

a "heavy burden."

3.      Prima Facie CAT Claim
        Next, the Al Najjars argue that it was error for the BIA to reject their motion to remand because the

new evidence of imputed terrorist opinions was compelling and merited a remand. The BIA held that because

the Al Najjars failed to demonstrate asylum eligibility, they likewise could not satisfy the standard for CAT
eligibility. We agree.

         Under § 3.2(c), the Board is required to consider the factual assertions and supporting evidentiary

submissions in determining the merit of a motion to reopen. See 8 C.F.R. § 3.2(c) (2001). Here, the record

on appeal reveals that in their motion to remand under CAT, the Al Najjars merely claimed that there were
"substantial grounds for believing [they] would be in danger of being subjected to torture" in the UAE and

Saudi Arabia on account of terrorist opinions imputed after the IJ's decision. For instance, the motion states
that "the ... governments [of Israel, Saudi Arabia, UAE, and Egypt] have policies regarding terrorism which
would make them take the Al-Najjars into detention." Yet, the motion does not provide any proof of what

these policies are. Without explanation as to why they will be imprisoned, the motion then asserts that a
non-record, 1997 DOS Report on human rights proves that prisoners in the UAE and Saudi Arabia are abused
by governmental officials. However, since the Al Najjars failed to submit the 1997 Country Report which

allegedly supports these assertions, the material never became part of the administrative record, and we are

therefore barred from considering it on appeal. See 8 U.S.C. § 1105a(a)(4); IIRIRA § 309(c)(4)(B). Based

on the fact that the Al Najjars failed to submit evidence to support their motion, the BIA properly considered
only the factual record before it in assessing its merit. This is the vantage point from which we review the

Board's decision.

         In making out a claim under the CAT, "[t]he burden of proof is on the applicant ... to establish that

it is more likely than not that he or she would be tortured if removed to the proposed country of removal."
8 C.F.R. § 208.16(c)(2) (2001). In turn, "torture" is defined as:



                         (i) The motion is filed within June 21, 1999; and

                        (ii) The evidence sought to be offered establishes a prima facie case that the
                applicant's removal must be withheld or deferred under §§ 208.16(c) or 208.17(a).
         [A]ny act by which severe pain or suffering, whether physical or mental, is intentionally inflicted on
         a person for such purposes as obtaining from him or her or a third person information or a confession,
         punishing him or her for an act he or she or a third person has committed or is suspected of having
         committed, or intimidating or coercing him or her or a third person, or for any reason based on
         discrimination of any kind, when such pain or suffering is inflicted by or at the instigation of or with
         the consent or acquiescence of a public official or other person acting in an official capacity.

8 C.F.R. § 208.18(a)(1) (2001). Relief under the Convention is in the form of the mandatory remedy of

withholding of removal. See 8 C.F.R. § 208.16(c).

         There is no reason to disturb the BIA's conclusion that, because the Al Najjars failed to demonstrate

a "well-founded fear of persecution" sufficient to support an asylum claim, they likewise cannot establish

"torture" sufficient to warrant relief under CAT. The burden of proof for an applicant seeking withholding
of removal under the Convention, like that for an applicant seeking withholding of removal under the statute,

is higher than the burden imposed on an asylum applicant. See 8 C.F.R. § 208.16(c)(2). On the record before

the BIA, there was no evidence of a well-founded fear, and it therefore follows that the Al Najjars failed to
demonstrate that it was more likely than not that they would be tortured on account of a protected factor.30
Accordingly, we affirm the BIA's denial of the motion to remand under CAT as supported by substantial
evidence, and well within the broad discretion of the BIA in determining a motion to reopen.

                                              III. CONCLUSION
         While the Al Najjars raise serious concerns on appeal, none is substantiated with record evidence.
This stems from the fact that such evidence either does not exist, or their attorneys failed to offer it. In either

case, we cannot expand the scope of our review where an alien fails to follow immigration procedures. Based
on the record before us, we find the BIA's denial of asylum, suspension, and withholding to be supported by
substantial evidence. We also affirm the BIA's denial of the motion to remand under the Convention Against

Torture. For all of the foregoing reasons, the BIA's decisions are affirmed and the Al Najjars'

         PETITIONS FOR REVIEW ARE DENIED.31




    30
      The Al Najjars failed to offer the BIA any supplemental or additional evidence demonstrating their
eligibility for relief under CAT. Instead, through motions to supplement and take judicial notice, they
seek to have us examine evidence in the first instance in the court of appeals. We are prohibited from this
endeavor. See IIRIRA § 309(c)(4)(B); 8 U.S.C. § 1105a(a)(4).
    31
      Any pending motion not disposed of explicitly in this opinion is denied.